 
EXECUTION COPY


STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT, dated as of June 14, 2010 (this “Agreement”), is
by and among Fosun Industrial Co., Limited, a Hong Kong corporation (the
“Investor”), Shanghai Fosun Pharmaceutical (Group) Co., Ltd, a Chinese
corporation (the “Warrantor”), and Chindex International, Inc., a Delaware
corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company, pursuant to the terms and conditions set
forth in this Agreement, up to 1,990,447 shares (the “Shares”) of common stock
of the Company, par value $0.01 per share (“Common Stock”);
 
WHEREAS, the Company, the Investor and the Warrantor desire to, concurrently
herewith, enter into an agreement (the “Stockholder Agreement”) governing the
ownership, directly or indirectly, at any time and from time to time, by the
Investor, the Warrantor and any of their Affiliates (as defined below) of any
shares of Common Stock, including but not limited to the Shares.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company,
the Investor and the Warrantor hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.01  Certain Defined Terms.
 
“Action” means any claim, action, suit, arbitration, inquiry, grievance,
proceeding, hearing, investigation, or administrative decision-making or
rulemaking process by or before any Governmental Authority.
 
“Additional Investment” shall have the meaning set forth in Section 2.01(b).
 
“Affiliate” means, with respect to any Person or group of Persons, a Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person or group of Persons.
 
“Agreement” or “this Agreement” shall have the meaning set forth in the
Preamble, and shall include the Exhibits hereto and all amendments hereto made
in accordance with the provisions hereof.


“Amended Rights Agreement” means the Rights Agreement, dated June 7, 2007,
between the Company and American Stock Transfer & Trust Company, as Rights
Agent, as amended November 4, 2007.


 
 

--------------------------------------------------------------------------------

 




“Balance Sheet Date” shall have the meaning set forth in ARTICLE III.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the city of New
York, New York or Beijing, China. In the event that any action is required or
permitted to be taken under this Agreement on or by a date that is not a
Business Day, such action may be taken on or by the Business Day immediately
following such date.
 
“Charter Documents” mean, with respect to a Person, its articles of
incorporation, certificate of incorporation, by-laws, joint venture agreement or
shareholder agreement (if applicable), or other organizational documents of such
Person.
 
“China” means the People’s Republic of China, excluding the Hong Kong Special
Administrative Region, the Macau Special Administrative Region and Taiwan.
 
“Clinics” means Beijing United Family Jianguomen Clinic, Inc. (“北京和睦家建国门诊所有限公司”
in Chinese), Beijing United Family Clinic, Inc. (“北京市和睦家诊所有限责任公司” in Chinese),
Shanghai United Family Clinic, Inc. (“上海和美家诊所有限公司” in Chinese), Guangzhou United
Family Clinic, Inc.
 
“Closing” means the Initial Closing or the Second Closing, as applicable.
 
“Closing Date” means the Initial Closing Date or the Second Closing Date, as
applicable.
 
“Common Stock” shall have the meaning set forth in the Recitals.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Company Governmental Approvals” shall have the meaning set forth in Section
3.04(b).
 
“Company Indemnitee” shall have the meaning set forth in Section 8.16(b).
 
“Confidentiality Agreement” means that certain Confidentiality Agreement,
between Shanghai Fosun Pharmaceutical (Group) Co., Ltd and the Company, dated as
of December 16, 2009.
 
“control” (including the terms “controlled by” and “under common control with”)
means, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, through the ownership
of a majority of the outstanding voting securities, or by otherwise manifesting
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person.
 
“DGCL” means the Delaware General Corporation Law.
 
“Disclosure Schedule” shall have the meaning set forth in ARTICLE III.
 
“Environmental Laws” shall have the meaning set forth in Section 3.19.


 
2

--------------------------------------------------------------------------------

 


 
“ERISA” shall have the meaning set forth in Section 3.22.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Investor Agreement” means the Investor Rights Agreement dated as of
November 7, 2007 by and among the Company and Magenta Magic Limited, as amended
from time to time.
 
“Existing Holder” means the “Holder” as such term is defined in the Existing
Investor Agreement.
 
“FCPA” shall have the meaning set forth in Section 3.23.
 
“Fosun Division” shall have the meaning set forth in Section 5.03.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time applied consistently throughout the periods involved.
 
“Governmental Approvals” shall have the meaning set forth in Section 4.04.
 
“Governmental Authority” means any supranational, national, federal, state,
municipal or local governmental or quasi-governmental or regulatory authority
(including a national securities exchange or other self-regulatory body),
agency, governmental department, court, commission, board, bureau or other
similar entity, domestic or foreign or any arbitrator or arbitral body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority with competent jurisdiction.
 
“Group Companies” means Beijing Chindex Hospital Management Consulting Co., Ltd.
(“北京美中互利医院管理咨询有限公司” in Chinese), Beijing United Family Health Center
(“北京和睦家妇婴医疗保健中心” in Chinese), Shanghai United Family Hospital, Inc.
(“上海和睦家医院有限公司” in Chinese), Chindex Holdings International Trade (Tianjin) Co.,
Ltd. (“清达互利国际贸易（天津）有限公司” in Chinese), Chindex Shanghai International Trading
Co., Ltd. (“谦达国际贸易（上海）有限公司” in Chinese), Chindex (Beijing) International Trading
Co., Ltd. (“美中互利（北京）国际贸易有限公司” in Chinese), the Clinics, the Company, and the
Company’s other existing and future, direct and indirect, Subsidiaries.
 
“Warrantor” shall have the meaning set forth in the Preamble.
 
“Hazardous Materials” shall have the meaning given in Section 3.19.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.


 
3

--------------------------------------------------------------------------------

 


 
“Indemnified Party” shall have the meaning set forth in Section 8.16(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 8.16(c).
 
“Initial Closing” shall have the meaning set forth in Section 2.04.
 
“Initial Closing Date” shall have the meaning set forth in Section 2.04.
 
“Initial Investment” shall have the meaning set forth in Section 2.01(a).
 
“Initial Purchase Price” shall have the meaning set forth in Section 2.02.
 
“Initial Termination Trigger” shall have the meaning set forth in Section
7.01(d).
 
“Intellectual Property Rights” shall have the meaning set forth in Section 3.20.
 
“Investment Company Act” shall have the meaning set forth in Section 3.12.
 
“Investor” shall have the meaning set forth in the Preamble.
 
“Investor Indemnitee” shall have the meaning set forth in Section 8.16(a).
 
“IRS” means the Internal Revenue Service of the United States.
 
“knowledge” means, with respect to any Person, the actual knowledge after
reasonable inquiry of the officers of such Person.
 
“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, or rule of law
(including common law) of any Governmental Authority, and any judicial or
administrative interpretation thereof, including any Governmental Order.
 
“Lien” means a mortgage, charge, pledge, lien, hypothecation or other security
interest or agreement securing any obligation of any Person.
 
“Loss” shall have the meaning set forth in Section 8.16(a).
 
“Material Adverse Effect” means a material adverse event, change, development,
condition or occurrence on or with respect to the business, condition (financial
or otherwise), assets, liabilities, operations or results of operations of the
Company and its Subsidiaries, taken as a whole, but shall not be deemed to
include any event, change, development, condition or occurrence to the extent
resulting from: (i) changes in the economy or the financial, securities or
currency markets in the United States, China or elsewhere in the world
(including changes in prevailing foreign exchange rates or interest rates), (ii)
changes generally affecting companies in the industries in which the Company and
its Subsidiaries engage in business, (iii) the announcement or the existence of,
or compliance with, this Agreement or the transactions contemplated hereby, (iv)
any changes in the share price or trading volume of the Shares or in the
Company’s credit rating, or the failure of the Company to meet projections or
forecasts, in and of itself (but not the underlying causes thereof), (v) any


 
4

--------------------------------------------------------------------------------

 


 
taking of any action at the written request of the Investor, (vi) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any Law of or by any international, national, regional, state or local
Governmental Authority, independent system operator, regional transmission
organization or market administrator, in each case having general applicability,
(vii) any generally applicable changes in GAAP or accounting standards or
interpretations thereof, or (vii) any weather-related or other force majeure
event or outbreak or escalation of hostilities or acts of war or terrorism,
except, with respect to clauses (i), (v), (vi) and (vii), to the extent that the
effects of such changes or events are disproportionately adverse to the
business, condition (financial or otherwise), assets, liabilities, operations or
results of operations of the Company and its Subsidiaries, taken as a whole.
 
“Material Agreements” shall have the meaning set forth in Section 3.15.
 
“Money Laundering Laws” shall have the meaning set forth in Section 3.24.
 
“MP Division” shall have the meaning given in Section 5.03.
 
“MPD Transaction” shall have the meaning given in Section 5.03.
 
“NASDAQ” means the NASDAQ Global Market.
 
“Permits” means all material licenses, permits, certificates, consents, orders,
approvals and other authorizations presently required or necessary from all
Governmental Authorities.
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a Person under Section
13(d)(3) of the Exchange Act.
 
“Preferred Stock” shall have the meaning set forth in Section 3.02(a).
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” shall have the meaning set forth in Section 3.08.
 
“Second Closing” shall have the meaning set forth in Section 2.05.
 
“Second Closing Date” shall have the meaning set forth in Section 2.05.
 
“Second Purchase Price” shall have the meaning set forth in Section 2.03.
 
“Second Termination Trigger” shall have the meaning set forth in Section
7.01(e).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” shall have the meaning set forth in the Recitals.
 
“Stockholder Agreement” shall have the meaning set forth in the Recitals.


 
5

--------------------------------------------------------------------------------

 


 
“Subsidiary” or “Subsidiaries” means, with respect to any Person, any Affiliate
of such Person that is controlled by such Person.
 
“Substantial Detriment” shall have the meaning set forth in Section 5.01(d).
 
“Taxes” shall have the meaning set forth in Section 3.17.
 
“Transaction Agreements” means, collectively, this Agreement and the Stockholder
Agreement.
 
“Updated Disclosure Schedule” shall have the meaning set forth in Section 2.05.
 
Section 1.02  Interpretation and Rules of Construction.  In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
 
(a)   when a reference is made in this Agreement to an Article, Recital,
Section, Exhibit or Schedule, such reference is to an Article, Recital or
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated;
 
(b)   the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
 
(c)   whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation;”
 
(d)   the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
 
(e)   the definitions of terms contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
 
(f)   any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law or statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws;
 
(g)   references to a Person are also to its successors and permitted assigns;
and
 
(h)   the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.
 
ARTICLE II

 
PURCHASE AND SALE
 
Section 2.01  Purchase and Sale of the Shares.  Upon the terms and subject to
the conditions of this Agreement, the Company shall issue to the Investor, and
the Investor shall


 
6

--------------------------------------------------------------------------------

 


 
purchase, accept and acquire from the Company pursuant to a registered offering
under the Securities Act, the Shares as follows:
 
(a)           At the Initial Closing (as defined below), the Investor will
purchase 933,022 Shares (the “Initial Investment”) as hereinafter provided; and
 
(b)           At the Second Closing (as defined below), the Investor will
purchase an additional 1,057,425 Shares (the “Additional Investment”) as
hereinafter provided; provided, however, that if the Initial Closing does not
occur, the Investor shall have no right to purchase, accept or acquire from the
Company and the Company shall have no obligation to issue or sell to the
Investor any Shares at the Second Closing.
 
Section 2.02  Initial Investment Purchase Price.  The purchase price for the
Shares constituting the Initial Investment shall be $13,995,330 (the “Initial
Purchase Price”), reflecting a per Share price of $15.00.
 
Section 2.03  Additional Investment Purchase Price.  The purchase price for the
Shares constituting the Additional Investment shall be $15,861,375 (the “Second
Purchase Price”), reflecting a per Share price of $15.00
 
Section 2.04  Closing of the Initial Investment.  Subject to the terms and
conditions of this Agreement, the issuance, sale and purchase of the Shares
constituting the Initial Investment shall take place at a closing (the “Initial
Closing”) to be held at 10:00 a.m. (Eastern time) at the offices of Hughes
Hubbard & Reed LLP, One Battery Park Plaza, New York, New York 10004 on the
third Business Day after the date that the parties have received notice that
each of the conditions set forth in ARTICLE VI of this Agreement have been
satisfied or have been waived, or at such other date, time and place as the
Company and the Investor may mutually agree upon in writing (the date upon which
the Initial Closing occurs is referred to herein as the “Initial Closing Date”).
 
Section 2.05  Closing of the Additional Investment; Updated Disclosure
Schedule.  Subject to the terms and conditions of this Agreement, the issuance,
sale and purchase of the Shares constituting the Additional Investment shall
take place at an additional closing (the “Second Closing”) to be held at
10:00 a.m. (Eastern time) at the offices of Hughes Hubbard & Reed LLP, One
Battery Park Plaza, New York, New York 10004 on the third Business Day after the
date that the parties have received notice that each of the conditions set forth
in Article VI of this Agreement have been satisfied or have been waived with
respect to such Second Closing, or at such other date, time and place as the
Company and the Investor may mutually agree upon in writing (the date upon which
the Second Closing occurs is referred to herein as the “Second Closing
Date”).  Prior to the Second Closing, the Company may deliver to the Investor an
updated Disclosure Schedule (the “Updated Disclosure Schedule”) to update the
representations and warranties made in this Agreement to cause such
representations and warranties as so updated to be true and correct in all
material respects or, where any statement in a representation or warranty
expressly includes a standard of materiality, to cause such statement to be true
and correct in all respects as so qualified, as of the Second Closing Date.  If
no Updated Disclosure Schedule is provided, then all references in this
Agreement to “Updated Disclosure Schedule” shall refer to the “Disclosure
Schedule.”


 
7

--------------------------------------------------------------------------------

 


 
Section 2.06  Initial Closing Deliveries by the Company.  At the Initial
Closing, the Company shall deliver or cause to be delivered to the Investor or
its designated custodian:
 
(a)   a certificate representing the Shares constituting the Initial Investment
registered in the name of the Investor;
 
(b)   the officer’s certificate contemplated in Section 6.03(c);
 
(c)   a true and complete copy, certified by the Secretary or an Assistant
Secretary of the Company, without incurring personal liability, of the
resolutions duly and validly adopted by the board of directors of the Company
evidencing its authorization of the execution and delivery of this Agreement and
each of the Transaction Agreements and the consummation of the transactions
contemplated hereby and thereby; and
 
(d)   a certificate from the Company dated as of the Initial Closing Date, to
the effect that the Company is not a foreign person pursuant to Treasury
Regulation Section 1.1445-2(b)(2).
 
Section 2.07  Initial Closing Deliveries by the Investor.  At the Initial
Closing, the Investor shall deliver to the Company:
 
(a)   the Initial Purchase Price without any deduction or setoff of any kind, by
wire transfer in immediately available funds to a bank account in the United
States to be designated by the Company in a written notice to the Investor prior
to the Initial Closing;
 
(b)   the officer’s certificate contemplated in Section 6.02(c);
 
(c)   a true and complete copy, certified by an authorized representative of the
Investor, without personal liability, of the resolutions duly and validly
adopted by the executive director of the Investor evidencing the Investor’s
authorization of the execution and delivery of this Agreement and each of the
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby; and
 
(d)   a true and complete copy, certified by an authorized representative of the
Warrantor, without personal liability, of the resolutions duly and validly
adopted by the executive director of the Warrantor evidencing the Warrantor’s
authorization of the execution and delivery of this Agreement and each of the
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby.
 
Section 2.08  Second Closing Deliveries by the Company.  At the Second Closing,
the Company shall deliver or cause to be delivered to the Investor or its
designated custodian:
 
(a)   a certificate representing the Shares constituting the Additional
Investment registered in the name of the Investor;
 
(b)   the officer’s certificate contemplated in Section 6.03(c);


 
8

--------------------------------------------------------------------------------

 


 
(c)   a true and complete copy, certified by the Secretary or an Assistant
Secretary of the Company, without incurring personal liability, of the
resolutions duly and validly adopted by the board of directors of the Company
evidencing its authorization of the execution and delivery of this Agreement and
each of the Transaction Agreements and the consummation of the transactions
contemplated hereby and thereby; and
 
(d)   a certificate from the Company dated as of the Second Closing Date, to the
effect that the Company is not a foreign person pursuant to Treasury Regulation
Section 1.1445-2(b)(2).
 
Section 2.09  Second Closing Deliveries by the Investor.  At the Second Closing,
the Investor shall deliver to the Company:
 
(a)   the Second Purchase Price without any deduction or setoff of any kind, by
wire transfer in immediately available funds to a bank account in the United
States to be designated by the Company in a written notice to the Investor prior
to the Second Closing;
 
(b)   the officer’s certificate contemplated in Section 6.02(c);
 
(c)   a true and complete copy, certified by an authorized representative of the
Investor, without personal liability, of the resolutions duly and validly
adopted by the executive director of the Investor evidencing the Investor’s
authorization of the execution and delivery of this Agreement and each of the
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby; and
 
(d)   a true and complete copy, certified by an authorized representative of the
Warrantor, without personal liability, of the resolutions duly and validly
adopted by the executive director of the Warrantor evidencing the Warrantor’s
authorization of the execution and delivery of this Agreement and each of the
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby; and
 
(e)   all documents, certificates, consideration and other items to be delivered
by or on behalf of the Investor or permitted acquirer necessary and as otherwise
reasonably requested by the Company to give effect to the condition set forth in
Section 6.02(d).
 
Section 2.10  Adjustments to Number of Shares and/or Per Share Price.  The
number of Shares issued by the Company to the Investor at the Initial Closing or
Second Closing, as applicable, and/or the per share price represented by the
Initial Purchase Price or the Second Purchase Price, as applicable, shall be
adjusted appropriately to reflect the effect of any stock split, reverse stock
split, stock dividend (including any dividend or distribution of securities
convertible into Common Stock), extraordinary dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Common Stock occurring on or after the date hereof
and prior to the applicable Closing.
 
Section 2.11  Stockholder Agreement. Concurrently herewith, the Company, the
Investor and the Warrantor have entered into the Stockholder Agreement in the
form attached hereto as Exhibit A, which shall remain in full force and effect
regardless of any termination of this Agreement for any reason.


 
9

--------------------------------------------------------------------------------

 


 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in (i) the Disclosure Schedule to be made part of this
Agreement (“Disclosure Schedule”) or any Updated Disclosure Schedule provided in
connection with the Second Closing pursuant to Section 2.05 of this Agreement,
(ii) any SEC Reports filed by the Company including the exhibits incorporated by
reference since March 31, 2010 (the “Balance Sheet Date”) prior to the
applicable Closing Date, or the draft as of June 10, 2010 of the Company’s
Annual Report on Form 10-K for the fiscal year ended March 31, 2010 (the “Draft
2010 10-K”), which exceptions shall be deemed part of the representations and
warranties made hereunder with respect to the applicable Closing, the Company
represents and warrants to the Investor the following as of the date of this
Agreement, and such representations and warranties (subject to the Disclosure
Schedule and SEC Reports) shall be deemed to also be made as of the Initial
Closing Date (if different from the date of this Agreement) and such
representations and warranties (subject to the Updated Disclosure Schedule and
SEC Reports) shall be deemed to also be made as of the Second Closing Date;
provided that each representation or warranty deemed to be made after the date
of this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date on which such representation or warranty is
deemed to be made (except that, for the avoidance of doubt, any representation
or warranty that is expressed to be made by reference to the facts and
circumstances existing as at a specific date shall be made by reference to the
facts and circumstances existing as at such specific date):
 
Section 3.01  Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business as currently conducted.  Each Group Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction(s)
where it is organized and/or conducts its business, and has full corporate power
and authority to conduct its business as currently conducted.  The Company is
duly qualified to do business as a foreign corporation and is in good standing
in all jurisdictions in which the character of the property owned or leased or
the nature of the business transacted by it makes qualification necessary,
except where the failure to be so qualified would not be reasonably expected to
have a Material Adverse Effect.  The Charter Documents of each of the
Subsidiaries organized and existing under the laws of China are valid and have
been duly approved or registered (as required) by competent Governmental
Authorities of China.


 
10

--------------------------------------------------------------------------------

 


 
Section 3.02  Capitalization and Voting Rights.  All of the issued and
outstanding shares of Common Stock as of the Initial Closing are, and as of the
Second Closing will be, duly authorized, validly issued, fully paid and
non-assessable, were issued in accordance with the registration or qualification
provisions of the Securities Act, if applicable, and any relevant “blue sky”
laws of the United States, if applicable, or pursuant to valid exemptions
therefrom and were issued in compliance with other applicable Laws (including,
without limitation, applicable Laws, rules and regulations of China or Delaware)
and are not subject to any rescission right or put right on the part of the
holder thereof nor does any holder thereof have the right to require the Company
to repurchase such capital stock.  The authorized capital stock of the Company
consists of shares of stock of all classes.
 
(a)   The authorized capital stock is divided into 28,200,000 shares of Common
Stock, $0.01 par value per share, including 3,200,000 shares designated as Class
B Common Stock, and 500,000 shares of Preferred Stock, $0.01 par value per share
(the “Preferred Stock”).  As of the date hereof, there were 14,928,357 shares of
Common Stock issued and outstanding, including 1,162,500 shares of Class B
Common Stock, and no shares of Preferred Stock issued and outstanding.  Other
than as set forth above or as contemplated in the SEC Reports or this Agreement
or as set forth in the Existing Investor Agreement, there are no other options,
warrants, calls, rights, commitments or agreements of any character to which any
Group Company is a party or by which either any Group Company is bound or
obligating any Group Company to issue, deliver, sell, repurchase or redeem, or
cause to be issued, delivered, sold, repurchased or redeemed, any shares of the
capital stock of such Group Company or obligating such Group Company to grant,
extend or enter into any such option, warrant, call, right, commitment or
agreement.
 
(b)   Voting and Other Agreements.  Other than the Exiting Investor Agreement,
the Company is not a party to any agreement, written or oral, and there is no
agreement, written or oral, with any Person that requires (x) the voting or
giving of written consents with respect to any security of the Company
(including, without limitation, any voting agreements, voting trust agreements,
shareholder agreements) or the voting by a director of the Company, (y) the
sale, transfer or other disposition with respect to any security of the Company
or (z) any restrictions with respect to the issuance or sale of any of the
Shares or the consummation of the transactions contemplated under the
Transaction Agreements.
 
Section 3.03  Authorization; Enforceability.  The Company has all requisite
corporate right, power and authority to enter into each Transaction Agreement
and to consummate the transactions contemplated thereby.  Each Transaction
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as (i) the enforceability thereof
may be limited by bankruptcy, insolvency (including, without limitation, all
laws relating to fraudulent transfers), reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and (ii) rights of
acceleration, if any, and the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
considered in an Action in equity or at law).  There are no preemptive rights or
rights of first refusal on behalf of any Person applicable to the issuance of
any of the Shares except as set forth in the Existing Investor Agreement.


 
11

--------------------------------------------------------------------------------

 


 
Section 3.04  No Conflict; Governmental and Other Consents.
 
(a)   The execution, delivery and performance by the Company of the Transaction
Agreements and the consummation of the transactions contemplated thereby will
not result in the violation of any applicable Law or of any provision of the
Certificate of Incorporation or Bylaws, each as amended to date, of the Company
or any of the Group Companies, and will not conflict with, or result in a breach
or violation of, any of the terms or provisions of, or constitute (with due
notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company, or any of the Group Companies, is a party or by which it
is bound or to which any of its properties or assets is subject, nor result in
the creation or imposition of any Lien upon any of the properties or assets of
the Company, or any of the Group Companies, except to the extent that any such
violation, conflict or breach would not be reasonably likely to have a Material
Adverse Effect.  No holder of any of the securities of the Company or any of its
Subsidiaries has any rights (“demand,” “piggyback” or otherwise) to have the
securities registered by reason of the intention to file, filing or
effectiveness of a registration statement pursuant to the Securities Act and the
rules and regulations promulgated thereunder except as set forth in the Existing
Investor Agreement.
 
(b)   Other than any non-U.S. approvals, no consent, approval, authorization or
other order of any Governmental Authority or other third-party is required to be
obtained by the Company in connection with the authorization, execution and
delivery of this Agreement or with the authorization, issue and sale of the
Shares hereunder, except such post-Closing filings as may be required to be made
with the SEC, NASDAQ and with any state or foreign blue sky or securities
regulatory authority and the draft notice filed under the NASDAQ Marketplace
Rule 4310, which is not in strict compliance with the notice period requirements
under Rule 4310 (collectively, the “Company Governmental Approvals”) except as
set forth in the Existing Investor Agreement.
 
Section 3.05  Permits.  Except as set forth in the Disclosure Schedule with
respect to the Initial Closing or the Updated Disclosure Schedule with respect
to the Second Closing, each of the Group Companies possesses all material
Permits from, and has made all material declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate their respective properties and to carry on
their respective businesses as now conducted.  All of such Permits are valid and
in full force and effect.  Each of the Group Companies has fulfilled and
performed all of its respective obligations with respect to such Permits and no
event has occurred which allows, or after notice or lapse of time would allow,
revocation or termination thereof or result in any other material impairment of
the rights of the holder of any such Permit.  None of the Group Companies has
received actual notice of any Action relating to revocation or modification of
any such Permit.
 
Section 3.06  Compliance with Instruments.  None of the Group Companies is in
violation of its Charter Documents.  None of the Group Companies is in breach of
or in default of any Material Agreements or under any bond, debenture, note or
other evidence of indebtedness, indenture, mortgage, deed of trust, lease or any
other agreement or instrument to which any of them is a party or by which any of
them or their respective property is bound except where such breach or default
would not have a Material Adverse Effect.


 
12

--------------------------------------------------------------------------------

 


 
Section 3.07  Litigation.  There are no pending or, to the Company’s knowledge,
threatened, legal or governmental Actions against the Company, which, if
adversely determined, would be reasonably likely to have a Material Adverse
Effect.  There is no Action, suit, proceeding, inquiry or investigation before
or by any court, public board or body (including, without limitation, the SEC)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries wherein an unfavorable decision, ruling or
finding could adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under the
Transaction Agreements.
 
Section 3.08  Accuracy of Reports.  All reports required to be filed by the
Company within the two years prior to the date of this Agreement (the “SEC
Reports”) under the Exchange Act have been filed with the SEC, complied at the
time of filing in all material respects with the requirements of their
respective forms and, except to the extent amended, updated or superseded by any
subsequently filed report, were complete and correct in all material respects as
of the dates at which the information was furnished, and contained (as of such
dates) no untrue statements of a material fact nor omitted to state any material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.
 
Section 3.09  Financial Information.  The Company’s financial statements for the
past three years prior to the date hereof that appear in the SEC Reports have
been prepared in accordance with GAAP, except in the case of unaudited
statements, as permitted by Form 10-Q of the SEC or as may be indicated therein
or in the notes thereto, applied on a consistent basis throughout the periods
indicated and such financial statements fairly present in all material respects
the financial condition and results of operations of the Company and the
Subsidiaries as of the dates and for the periods indicated therein.  Subsequent
to the Balance Sheet Date, (i) none of the Group Companies has incurred any
liabilities, direct or contingent, that are material, individually or in the
aggregate, to such Group Company, or has entered into any material transactions
not in the ordinary course of business, (ii) there has not been any decrease in
the capital stock or any material increase in indebtedness of the Group
Companies for money borrowed or guaranteed beyond US$2,000,000, or any payment
of or declaration to pay any dividends or any other distribution with respect to
the Group Companies other than Group Companies that are wholly-owned
Subsidiaries of the Company, and (iii) there has not been any change in the
business, management, operations or financial condition of any Group Company
that would be reasonably likely to have a Material Adverse Effect.


 
13

--------------------------------------------------------------------------------

 


 
Section 3.10  Accounting Controls.  The Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
Section 3.11  Sarbanes-Oxley Act of 2002.  The Company is in compliance, in all
material respects, with all applicable provisions of the Sarbanes-Oxley Act of
2002 and all rules and regulations promulgated thereunder.
 
Section 3.12  Investment Company.  The Company is not an “investment company”
within the meaning of such term under the U.S. Investment Company Act of 1940,
as amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder.  None of the Group Companies is, and as a result of the
offer and sale of the Shares contemplated herein will not be, required to
register as an “investment company” under, and as such term is defined in, the
Investment Company Act in connection with or as a result of the application of
the proceeds from the sale of the Shares.
 
Section 3.13  Subsidiaries.  To the extent required under applicable SEC rules,
Exhibit 21.1 to the Draft 2010 10-K, sets forth each Subsidiary of the Company,
showing the jurisdiction of its incorporation or organization.
 
(a)   All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary owned or controlled, directly or indirectly, by the Company
and/or its Subsidiaries, have been validly issued, are fully paid and are owned
(except with respect to the Clinics) or controlled by the Company and/or its
Subsidiary free and clear of any Lien except as disclosed in the SEC Reports.
 
(b)   No Group Company is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement) restricting the ability
of such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.
 
Section 3.14  Indebtedness. Except as set forth in the Disclosure Schedule with
respect to the Initial Closing or the Updated Disclosure Schedule with respect
to the Second Closing, the financial statements in the SEC Reports reflect, to
the extent required, as of the date thereof all outstanding secured and
unsecured debt of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.
 
Section 3.15  Material Agreements.  Except as set forth in the Disclosure
Schedule with respect to the Initial Closing or the Updated Disclosure Schedule
with respect to the Second Closing, neither the Company nor any Subsidiary is a
party to any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, a copy of which


 
14

--------------------------------------------------------------------------------

 


 
would be required to be filed with the SEC as an exhibit to Form 10-K (each, a
“Material Agreement”).  The Company and each of its Subsidiaries has in all
material respects performed all the obligations required to be performed by them
to date under the foregoing agreements, have received no notice of default by
the Company or the Subsidiary that is a party thereto, as the case may be, and,
to the Company’s knowledge, are not in default under any Material Agreement now
in effect, the result of which would be reasonably likely to have a Material
Adverse Effect.
 
Section 3.16  Transactions with Affiliates.  Except as set forth in the
Disclosure Schedule with respect to the Initial Closing or the Updated
Disclosure Schedule with respect to the Second Closing and other employee or
director compensation arrangements, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions with aggregate obligations of any party exceeding
$120,000 between (i) the Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (ii) on the other hand, any Person
who would be covered by Item 404(a) of Regulation S-K promulgated under the
Securities Act or any company or other entity controlled by such Person.
 
Section 3.17  Taxes.  The Company and each Subsidiary has prepared and filed all
federal, state, local, foreign and other tax returns for income, gross receipts,
sales, use and other taxes and custom duties (“Taxes”) required by law to be
filed by it.  Such filed tax returns are complete and accurate, except for such
omissions and inaccuracies which, individually or in the aggregate, do not and
would not have a Material Adverse Effect.  The Company and each Subsidiary has
paid or made provisions for the payment of all Taxes shown to be due on such tax
returns and all additional assessments, and adequate provisions have been and
are reflected in the financial statements of the Company and the Subsidiaries
for all current Taxes to which the Company or any Subsidiary is subject and
which are not currently due and payable, except for such Taxes which, if unpaid,
individually or in the aggregate, do not and would not have a Material Adverse
Effect.  None of the federal income tax returns of the Company or any Subsidiary
for the past five years has been audited by the IRS.  The Company has not
received written notice of any assessments, adjustments or contingent liability
(whether federal, state, local or foreign) in respect of any Taxes pending or
threatened against the Company or any Subsidiary for any period which, if
unpaid, would have a Material Adverse Effect.
 
Section 3.18  Insurance.  The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes are prudent in the businesses in
which the Company and its Subsidiaries are engaged.  All such insurance policies
insuring the Group Companies and their respective businesses, assets, employees,
officers and directors are in full force and effect.  Each of the Group
Companies is in compliance with the terms of such policies and instruments in
all material respects. Neither the Company nor any of its Subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without an
increase in cost greater than general increases in cost experienced for similar
companies in similar industries with respect to similar coverage.
 
Section 3.19  Environmental Matters.  All real property owned, leased or
otherwise operated by the Company and its Subsidiaries is free of contamination
from any substance,


 
15

--------------------------------------------------------------------------------

 


 
waste or material currently identified to be toxic or hazardous pursuant to,
within the definition of a substance which is toxic or hazardous under, or which
may result in liability under, any Environmental Law, including, without
limitation, any asbestos, polychlorinated biphenyls, radioactive substance,
methane, volatile hydrocarbons, industrial solvents, oil or petroleum or
chemical liquids or solids, liquid or gaseous products, or any other material or
substance (“Hazardous Materials”) which has caused or would reasonably be
expected to cause or constitute a threat to human health or safety, or an
environmental hazard in violation of Environmental Law or to result in any
environmental liabilities that would be reasonably likely to have a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries has caused or
suffered to occur any release, spill, migration, leakage, discharge, disposal,
uncontrolled loss, seepage, or filtration of Hazardous Materials that would
reasonably be expected to result in environmental liabilities that would be
reasonably likely to have a Material Adverse Effect.  The Company and each
Subsidiary has generated, treated, stored and disposed of any Hazardous
Materials in compliance with applicable Environmental Laws, except for such
non-compliances that would not be reasonably likely to have a Material Adverse
Effect.  The Company and each Subsidiary has obtained, or has applied for, and
is in compliance with and in good standing under all Permits required under
Environmental Laws (except for such failures that would not be reasonably likely
to have a Material Adverse Effect) and neither the Company nor any of its
Subsidiaries has any knowledge of any Actions to substantially modify or to
revoke any such permit.  There are no investigations or Actions pending or, to
the Company’s knowledge, threatened against the Company, any of its Subsidiaries
or any of the Company’s or its Subsidiaries’ facilities relating to
Environmental Laws or Hazardous Materials.  “Environmental Laws” shall mean all
federal, national, state, regional and local laws, statutes, ordinances and
regulations, in each case as amended or supplemented from time to time, and any
judicial or administrative interpretation thereof, including orders, consent
decrees or judgments relating to the regulation and protection of human health,
safety, the environment and natural resources.
 
Section 3.20  Intellectual Property Rights and Licenses.  The Company and its
Subsidiaries own or have the right to use any and all information, know-how,
trade secrets, patents, copyrights, trademarks, trade names, software, formulae,
methods, processes and other intangible properties that are of a such nature and
significance to the business that the failure to own or have the right to use
such items would have a Material Adverse Effect (“Intellectual Property
Rights”).  The Company (including its Subsidiaries) has not received any notice
that it is in conflict with or infringing upon the asserted intellectual
property rights of others in connection with the Intellectual Property Rights,
and, to the Company’s knowledge, neither the use of the Intellectual Property
Rights nor the operation of the Company’s businesses is infringing or has
infringed upon any intellectual property rights of others.  All payments have
been duly made that are necessary to maintain the Intellectual Property Rights
in force.  No claims have been made, and to the Company’s knowledge, no claims
are threatened, that challenge the validity or scope of any material
Intellectual Property Rights of the Company or any of its Subsidiaries.  The
Company and each of its Subsidiaries have taken reasonable steps to obtain and
maintain in force all licenses and other permissions under Intellectual Property
Rights of third parties necessary to conduct their businesses as heretofore
conducted by them, and now being conducted by them, and as expected to be
conducted, and neither the Company nor any of its Subsidiaries is or has been in
material breach of any such license or other permission.


 
16

--------------------------------------------------------------------------------

 


 
Section 3.21  Labor, Employment and Benefit Matters.  None of the Subsidiaries
is bound by or subject to a collective bargaining agreement or similar written
agreement with any organization representing its employees.  There are no
existing, or to the Company’s knowledge, threatened strikes or other labor
disputes against the Company or any of its Subsidiaries that would be reasonably
likely to have a Material Adverse Effect.  Except as set forth in the Disclosure
Schedule with respect to the Initial Closing or the Updated Disclosure Schedule
with respect to the Second Closing, there is no organizing activity involving
employees of the Company or any of its Subsidiaries pending or, to the Company’s
or its Subsidiaries’ knowledge, threatened by any labor union or group of
employees.  There are no representation Actions pending or, to the Company’s or
its Subsidiaries’ knowledge, threatened with the U.S. National Labor Relations
Board, and no labor organization or group of employees of the Company or its
Subsidiaries has made a pending demand for recognition.
 
Section 3.22  ERISA Matter.  None of the Company nor any of its Subsidiaries (i)
has terminated any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (as defined below) under circumstances that present a material risk of the
Company or any of its Subsidiaries incurring any liability or obligation that
would be reasonably likely to have a Material Adverse Effect, or (ii) has
incurred or expects to incur any outstanding liability under Title IV of the
Employee Retirement Income Security Act of 1974, as amended and all rules and
regulations promulgated thereunder (“ERISA”).
 
Section 3.23  Compliance with Law.  All Group Companies are in compliance in all
material respects with all applicable Laws, except for such noncompliance that
would not reasonably be likely to have a Material Adverse Effect.  None of the
Group Companies has received any notice of, nor does the Company have any
knowledge of, any violation (or of any investigation, inspection, audit or other
Action by any Governmental Authority involving allegations of any violation) of
any applicable Law involving or related to any Group Company which has not been
dismissed or otherwise disposed of that would be reasonably likely to have a
Material Adverse Effect.  None of the Group Companies has received notice or
otherwise has any knowledge that the Company is charged with, threatened with or
under investigation with respect to, any violation of any applicable Law that
would reasonably be likely to have a Material Adverse Effect.  Each Group
Company and its directors, officers, employees and agents or other Person acting
under and with its express authorization have complied in all respects with the
Foreign Corrupt Practices Act of 1977, as amended, and any rules and regulations
promulgated thereunder (the “FCPA”).
 
Section 3.24  Money Laundering Laws.  The operations of each of the Group
Companies are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit, claim or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving any of the Group Companies with respect to the Money Laundering Laws
is pending or, to the Company’s knowledge, threatened.
 
Section 3.25  Ownership of Property.  Except as set forth in the Disclosure
Schedule with respect to the Initial Closing or the Updated Disclosure Schedule
with respect to the


 
17

--------------------------------------------------------------------------------

 


 
Second Closing, each of the Company and its Subsidiaries has (i) good and
marketable fee simple title to its owned real property, if any, free and clear
of all Liens, except for Liens permitted by this Agreement; (ii) a valid
leasehold interest in all leased real property, and each of such leases is valid
and enforceable in accordance with its terms (subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy), and is in full force
and effect, and (iii) good title to, or valid leasehold interests in, all of its
other properties and assets free and clear of all Liens, except as set forth in
the Disclosure Schedule with respect to the Initial Closing or the Updated
Disclosure Schedule with respect to the Second Closing, or which otherwise do
not individually or in the aggregate have a Material Adverse Effect.
 
Section 3.26  Compliance with NASDAQ Listing Requirements. The Company is in
compliance in all material respects with all currently effective NASDAQ
continued listing requirements and corporate governance requirements as applied
to the Company except for the draft notice filed under the NASDAQ Marketplace
Rule 4310, which is not in strict compliance with the notice period requirements
under Rule 4310.  The Company’s Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is listed on NASDAQ, trading in the Common Stock
has not been suspended, and the Company has taken no action designed to
terminate, or likely to have the effect of terminating, the registration of the
Common Stock under the Exchange Act or de-listing the Common Stock from NASDAQ.
 
Section 3.27  Litigation. With such exceptions that individually or in the
aggregate are not reasonable expected to have a Material Adverse Effect, there
is no litigation or governmental proceeding pending or, to the knowledge of the
Company, threatened, against the Company or any of its Subsidiaries or affecting
any of the properties or assets of the Company or any of its Subsidiaries.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
As an inducement to the Company to enter into this Agreement, the Investor
hereby represents and warrants to the Company as follows:
 
Section 4.01  Due Organization of the Investor.  The Investor has been duly
organized and is validly existing and in good standing under the Law of its
jurisdiction of organization and has all necessary power and authority to enter
into this Agreement and each of the Transaction Agreements, to carry out its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.
 
Section 4.02  Authorization of Agreements; Enforceability.  Each of this
Agreement and the Transaction Agreements, the performance by the Investor of its
obligations hereunder and thereunder, and the consummation by the Investor of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of the Investor.  This Agreement has been and,
prior to the Initial Closing, each of the Transaction Agreements will be,
validly executed and delivered by the Investor and constitute or will


 
18

--------------------------------------------------------------------------------

 


 
constitute valid and binding obligations of the Investor, enforceable against
the Investor in accordance with their respective terms, except as enforcement
may be limited by general principles of equity whether applied in a court of Law
or a court of equity, and by applicable bankruptcy, insolvency and similar Law
affecting creditors’ rights and remedies generally.
 
Section 4.03  Absence of Defaults and Conflicts.  The execution and delivery by
the Investor of this Agreement do not, and the execution and delivery of any of
the Transaction Agreements will not, and, subject to obtaining the Governmental
Approvals, the consummation of the transactions contemplated hereby and thereby
and compliance with the provisions hereof and thereof will not (i) result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any material obligation or to the loss of a material benefit under any loan,
guarantee of indebtedness or credit agreement, note, bond, deed of trust,
mortgage, indenture, lease, agreement, contract, instrument, permit, concession,
franchise, right or license binding upon the Investor or result in the creation
of any liens upon any of the properties or assets of the Investor, (ii) conflict
with or result in any violation of any provision of the certificate of
incorporation or by-laws or other equivalent organizational document, in each
case as amended, of the Investor, or (iii) conflict with or violate any
applicable Law, other than, in the case of clauses (i) and (iii), any such
violation, conflict, default, termination, cancellation, acceleration, right,
loss or lien that would not reasonably be expected to, individually or in the
aggregate, materially and adversely affect the consummation of the transactions
contemplated in this Agreement or any of the Transaction Agreements or the
performance by the Investor of its obligations hereunder or thereunder.
 
Section 4.04  Governmental Approvals.  The Investor is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any Governmental Authority or other Person in the
United States or China pursuant to any Law or requirement in effect on the date
hereof in connection with the execution, delivery and performance by the
Investor of this Agreement or any of the Transaction Agreements, other than as a
result of the identity or status of the Company and/or its Subsidiaries in
connection with (i) its obligations under the Exchange Act, (ii) the HSR Act,
and (iii)  any non-US or non-China approvals (it being understood that this
representation as to non-US and non-China approvals is to the knowledge of the
Investor) (together with the Company Governmental Approvals, the “Governmental
Approvals”), and, subject to the accuracy of the representations and warranties
of the Company in Section 3.04, no authorization, consent, order, license,
permit or approval of, or registration, declaration, notice or filing with, any
Governmental Authority may be necessary, under applicable Law in effect on the
date hereof, for the consummation by the Investor of the transactions
contemplated by this Agreement or any of the Transaction Agreements, except, in
each case, for such authorizations, consents, approvals or filings that, if not
obtained or made, would not, individually or in the aggregate, reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated in this Agreement or any of the Transaction Agreements or the
performance by the Investor of its obligations hereunder or thereunder.
 
Section 4.05  Absence of Proceedings.  There is no Action before or brought by
any Governmental Authority, now pending or, to the knowledge of the Investor,
threatened against or affecting the Investor, which would, individually or in
the aggregate, reasonably be expected to materially and adversely affect the
consummation of the transactions


 
19

--------------------------------------------------------------------------------

 


 
contemplated in this Agreement or any of the Transaction Agreements or the
performance by the Investor of its obligations hereunder or thereunder.
 
Section 4.06  Compliance with Laws.  In connection with this Agreement, each of
the Transaction Agreements and the transactions contemplated hereby and thereby,
the Investor is in compliance with, and conduct its businesses in conformity
with, in all material respects all applicable Law (including applicable Law of
the United States and those countries in which the Company or its Subsidiaries
conduct business).
 
Section 4.07  Sufficient Funds.  The Investor shall have on the applicable
Closing Date, sufficient funds on hand in United States (U.S.) dollars to pay in
full the Initial Purchase Price and the Second Purchase Price, as applicable.
 
Section 4.08  Investment Representations.
 
(a)   The Investor acknowledges that:
 
(i)   the Common Stock is listed on NASDAQ and the Company is required to file
reports containing certain business and financial information with the SEC and
may be required to file a copy of this Agreement with the SEC, pursuant to the
reporting requirements of the Exchange Act and that it is able to obtain copies
of such reports;
 
(ii)   for so long as the holder of the relevant Shares is subject to transfer
restrictions contained in the Stockholder Agreement, the certificates
representing the Shares will bear the following legend:
 
“THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN A STOCKHOLDER
AGREEMENT, DATED JUNE 11, 2010, AMONG THE COMPANY AND CERTAIN OTHER PARTIES
THERETO.”; and
 
(iii)   the Investor is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks involved in purchasing
the Shares and to make an informed decision relating thereto.
 
(b)   Neither the Investor nor any of its Affiliates beneficially owns any
Common Stock or any other equity securities of the Company, except as disclosed
in the Schedule 13G filed by Fosun Industrial Co., Limited with the SEC on
November 18, 2009, which Schedule 13G the Investor represents and warrants was
true, correct and complete on the date of filing and as of the date hereof and
complies with all applicable requirements of Schedule 13G.
 
Section 4.09  Position in Fosun Group.  The Investor is a direct wholly-owned
Subsidiary of the Warrantor and is controlled directly or indirectly through
other wholly-owned Subsidiaries solely by the Warrantor.


 
20

--------------------------------------------------------------------------------

 


 
Section 4.10  No Broker’s Fees.  Neither the Investor nor any of its
Subsidiaries is a party to any contract, agreement or understanding with any
Person that would give rise to a valid claim against the Company for a brokerage
commission, finder’s fee or like payment in connection with the issuance and
sale of the Shares; provided that the foregoing excludes the existing engagement
by the Company of a single worldwide recognized financial advisor with respect
to the MP Division.
 
Section 4.11  No Additional Representations.  The Company acknowledges that the
Investor does not make any representation or warranty as to any matter
whatsoever except as expressly set forth in this Agreement or in any certificate
delivered by the Investor to the Company in accordance with the terms hereof.
 
ARTICLE IV-A
 
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR
 
As an inducement to the Company to enter into this Agreement, the Warrantor
hereby represents and warrants to the Company as follows:
 
Section 4A.01  Due Organization of the Warrantor.  The Warrantor has been duly
organized and is validly existing and in good standing under the Law of its
jurisdiction of organization and has all necessary power and authority to enter
into this Agreement and each of the Transaction Agreements, to carry out its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.
 
Section 4A.02  Authorization of Agreements; Enforceability.  Each of this
Agreement and the Transaction Agreements, the performance by the Warrantor of
its obligations hereunder and thereunder, and the consummation by the Warrantor
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of the Warrantor.  This Agreement has been and,
prior to the Initial Closing, each of the Transaction Agreements will be,
validly executed and delivered by the Warrantor and constitute or will
constitute valid and binding obligations of the Warrantor, enforceable against
the Warrantor in accordance with their respective terms, except as enforcement
may be limited by general principles of equity whether applied in a court of Law
or a court of equity, and by applicable bankruptcy, insolvency and similar Law
affecting creditors’ rights and remedies generally.
 
Section 4A.03  Absence of Defaults and Conflicts.  The execution and delivery by
the Warrantor of this Agreement do not, and the execution and delivery of any of
the Transaction Agreements will not, and, subject to obtaining the Governmental
Approvals, the consummation of the transactions contemplated hereby and thereby
and compliance with the provisions hereof and thereof will not (i) result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any material obligation or to the loss of a material benefit under any loan,
guarantee of indebtedness or credit agreement, note, bond, deed of trust,
mortgage, indenture, lease, agreement, contract, instrument, permit, concession,
franchise, right or license binding upon the Warrantor or result in the creation
of any liens upon any of the properties or assets of the Warrantor, (ii)
conflict with or result in any violation of any provision of the certificate of
incorporation or by-laws or other equivalent organizational


 
21

--------------------------------------------------------------------------------

 


 
document, in each case as amended, of the Warrantor, or (iii) conflict with or
violate any applicable Law, other than, in the case of clauses (i) and (iii),
any such violation, conflict, default, termination, cancellation, acceleration,
right, loss or lien that would not reasonably be expected to, individually or in
the aggregate, materially and adversely affect the consummation of the
transactions contemplated in this Agreement or any of the Transaction Agreements
or the performance by the Warrantor of its obligations hereunder or thereunder.
 
Section 4A.04   Governmental Approvals.  The Warrantor is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any Governmental Authority or other Person in the
United States or China pursuant to any Law or requirement in effect on the date
hereof in connection with the execution, delivery and performance by the
Warrantor of this Agreement or any of the Transaction Agreements, other than as
a result of the identity or status of the Company and/or its Subsidiaries in
connection with (i) its obligations under the Exchange Act, (ii) the HSR Act,
and (iii)  any non-US or non-China approvals (it being understood that this
representation as to non-US and non-China approvals is to the knowledge of the
Warrantor) (together with the Company Governmental Approvals, the “Governmental
Approvals”), and, subject to the accuracy of the representations and warranties
of the Company in Section 3.04, no authorization, consent, order, license,
permit or approval of, or registration, declaration, notice or filing with, any
Governmental Authority may be necessary, under applicable Law in effect on the
date hereof, for the consummation by the Warrantor of the transactions
contemplated by this Agreement or any of the Transaction Agreements, except, in
each case, for such authorizations, consents, approvals or filings that, if not
obtained or made, would not, individually or in the aggregate, reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated in this Agreement or any of the Transaction Agreements or the
performance by the Warrantor of its obligations hereunder or thereunder.
 
Section 4A.05    Absence of Proceedings.  There is no Action before or brought
by any Governmental Authority, now pending or, to the knowledge of the
Warrantor, threatened against or affecting the Warrantor, which would,
individually or in the aggregate, reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or any of the Transaction Agreements or the performance by the
Warrantor of its obligations hereunder or thereunder.
 
Section 4A.06    Compliance with Laws.  In connection with this Agreement, each
of the Transaction Agreements and the transactions contemplated hereby and
thereby, the Warrantor is in compliance with, and conduct its businesses in
conformity with, in all material respects all applicable Law (including
applicable Law of the United States and those countries in which the Company or
its Subsidiaries conduct business).
 
Section 4A.07    Co-ownership of Common Stock.  Neither the Warrantor nor any of
its Affiliates beneficially owns any Common Stock or any other equity securities
of the Company, except as disclosed in the Schedule 13G filed by Fosun
Industrial Co., Limited with the SEC on November 18, 2009, which Schedule 13G
the Warrantor represents and warrants was true, correct and complete on the date
of filing and as of the date hereof and complies with all applicable
requirements of Schedule 13G.


 
22

--------------------------------------------------------------------------------

 


 
Section 4A.08    Position of Investor in Fosun Group.  The Investor is a direct
wholly-owned Subsidiary of the Warrantor and is controlled directly or
indirectly through other wholly-owned Subsidiaries solely by the Warrantor.
 
Section 4A.09   No Additional Representations.  The Company acknowledges that
the Warrantor does not make any representation or warranty as to any matter
whatsoever except as expressly set forth in this Agreement or in any certificate
delivered by the Warrantor to the Company in accordance with the terms hereof.
 
ARTICLE V
 
ADDITIONAL AGREEMENTS
 
Section 5.01  Regulatory Approvals; Reasonable Best Efforts.
 
(a)   Subject to the terms and conditions of this Agreement, each of the
Investor and the Company shall use their reasonable best efforts, on a
cooperative basis, to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable Law
to consummate the transactions contemplated by this Agreement as soon as
practicable, including:
 
(i)   using their reasonable best efforts to obtain and maintain all necessary
actions or nonactions, waivers, consents and approvals, including the
Governmental Approvals, from Governmental Authorities, and the making of all
necessary registrations and filings and the taking of all steps as may be
necessary to obtain an approval or waiver from, or to avoid an action, suit,
investigation or proceeding by, any Governmental Authority;
 
(ii)   the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby; and
 
(iii)   the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by this Agreement.
 
(b)   Each of the Investor and the Company shall cooperate in the preparation of
any application for the Governmental Approvals and any other orders, clearances,
consents, notices, rulings, exemptions, certificates, no-action letters and
approvals reasonably deemed by either the Investor or the Company to be
necessary to discharge their respective obligations under this Agreement or
otherwise advisable under applicable Law in connection with the transactions
contemplated hereby.
 
(c)   Subject to applicable Law, each of the Investor and the Company shall
cooperate with and keep each other fully informed as to the status of and the
processes and proceedings relating to obtaining the Governmental Approvals and
any other actions or activities pursuant to this Section 5.01, and shall
promptly notify each other of any material communication from any Governmental
Authority in respect of this Agreement or the transactions contemplated hereby,
and, unless it consults with the other parties in


 
23

--------------------------------------------------------------------------------

 


 
advance, shall not make any submissions, correspondence or filings, or
participate in any communications or meetings with any Governmental Authority in
respect of any filings, investigations or other inquiries or proceedings related
to this Agreement or the transactions contemplated hereby, and, to the extent
not precluded by such Governmental Authority, gives the other parties the
opportunity to review drafts of, and provides final copies of, any submissions,
correspondence or filings, and to attend and participate in any communications
or meetings.  Notwithstanding the foregoing, the provisions of the preceding
sentence shall not apply in respect of the Investor’s communications with
Chinese Governmental Authorities in the shareholder or ownership capacity of
such Chinese Governmental Authorities.
 
(d)   Notwithstanding anything to the contrary contained in this Agreement, each
of the Investor and the Company hereby agree and acknowledge that neither this
Section 5.01 nor the “reasonable best efforts” standard shall require, or be
construed to require, in order to obtain any permits, consents, approvals or
authorizations, or any terminations or waivers of any applicable waiting
periods, (i) the Company to propose, negotiate or offer to effect, or consent or
commit to, any terms, condition or restrictions that are reasonably likely to
materially and adversely impact the Company’s or any of its Subsidiaries’
ability to own or operate any of their respective businesses or operations or
ability to conduct any such businesses or operations substantially as conducted
as of the date of this Agreement, or (ii) the Investor to propose, negotiate or
offer to effect, or consent or commit to, any terms, condition or restrictions
that are reasonably likely to materially and adversely impact the rights and
benefits reasonably expected by the Investor from the transactions contemplated
by this Agreement and the Transaction Agreements (any such effect, a
“Substantial Detriment”).
 
Section 5.02  Access to Information.  From the date of this Agreement and
through the Second Closing, upon reasonable notice, the Company shall, subject
to applicable Law, afford the Investor and its officers, employees, agents,
accountants, counsel and representatives reasonable access, during normal
business hours, to the offices, personnel, books and records of the
Company.  All confidential information furnished to a party or its advisor by a
party or its advisor in connection with the transactions contemplated hereby
shall be subject to, and the recipient of such information shall hold all such
information in confidence in accordance with, the provisions of the
Confidentiality Agreement.
 
Section 5.03  MPD Transaction.  The Investor shall enter into the joint venture
(the “MPD Transaction”) with respect to the business comprising exclusively (i)
the business operations of the Company identified to be contributed in the
organization chart attached to Exhibit B, such operations to be substantially
comprised of assets and liabilities as historically has been the case (the “MP
Division”), as such assets, liabilities, equity interests and business are
identified in good faith to the Investor by the Company from time to time and
(ii) the business operations of Investor and the Warrantor identified to be
contributed in such chart, such operations to be substantially comprised of
assets and liabilities as historically has been the case  (the “Fosun
Division”), on the terms and conditions set forth hereto on Exhibit B and such
other terms, if any, as may be mutually agreed upon among the parties to this
Agreement; and Investor shall negotiate in good faith with the Company to
finalize such other terms and the relevant documentation promptly following the
execution of this Agreement.  The following shall apply in connection with the
MPD Transaction:


 
24

--------------------------------------------------------------------------------

 


 
(a)   The MPD Transaction shall be consummated in full within nine months of the
date hereof, unless such period is extended in writing by the Company.
 
(b)   During the period contemplated by Section 5.03(a), the Company shall
provide to the Investor reasonable access to the Company’s books and records as
is necessary and appropriate for the conduct of due diligence by the Investor
regarding the MP Division and the Company shall provide the Investor with such
other information regarding the business and operations of the MP Division as is
necessary and appropriate for such due diligence in connection with the MPD
Transaction.
 
(c)   During the period contemplated by Section 5.03(a), the Investor shall
provide to the Company reasonable access to the Investor’s books and records as
is necessary and appropriate for the conduct of due diligence by the Company
regarding the Fosun Division and the Investor shall provide the Company with
such other information regarding the business and operations of the Fosun
Division as is necessary and appropriate for such due diligence in connection
with the MPD Transaction.
 
(d)   The Investor shall retain all confidential or competitively sensitive
information supplied by the Company in confidence and shall not disclose any of
that information to any third party without the prior written consent of the
Company, except that the Investor may disclose any of that information to its
representatives who need to know it for the purpose of evaluating the MPD
Transaction and who agree to keep it confidential and to be bound by this
paragraph to the same extent as if they were parties hereto.  Upon request, the
Investor shall promptly redeliver to the other all written material containing
or reflecting any such information (whether prepared by the Investor, the
Company, their respective representatives or otherwise) and shall not retain any
copies, extracts or other reproductions in whole or in part of such written
material.  Except for any disclosure required by applicable Law, neither the
Investor nor any of its representatives shall, without the prior written consent
of the Company, disclose to any Person the status of any discussions or
negotiations taking place concerning the MPD Transaction or any of the terms,
conditions or other facts with respect to the MPD Transaction, except to the
extent already set forth in this Agreement; provided that the foregoing shall
not apply to any information that (i) becomes generally available to the public
other than as a result of a disclosure by the Investor or its representatives in
violation of this Section 5.03(d), (ii) was already known by the recipient on a
non-confidential basis prior to its disclosure to the receiving party by the
Investor or its representatives, or (iii) becomes available to the Investor on a
non-confidential basis from a source (other than the Investor or its
representatives) that is not subject to any prohibition against making such
disclosure.
 
(e)   The Company shall retain all confidential or competitively sensitive
information supplied by the Investor in confidence and shall not disclose any of
that information to any third party without the prior written consent of the
Investor, except that the Company may disclose any of that information to its
representatives who need to know it for the purpose of evaluating the MPD
Transaction and who agree to keep it confidential and to be bound by this
paragraph to the same extent as if they were parties hereto.  Upon request, the
Company shall promptly redeliver to the other all written material containing or
reflecting any such information (whether prepared by the Company, the Investor,
their respective representatives or otherwise) and shall not retain any copies,
extracts or other reproductions in whole or in part of such written
material.  Except for any disclosure required


 
25

--------------------------------------------------------------------------------

 


 
by applicable Law, neither the Company nor any of its representatives shall,
without the prior written consent of the Investor, disclose to any Person the
status of any discussions or negotiations taking place concerning the MPD
Transaction or any of the terms, conditions or other facts with respect to the
MPD Transaction, except to the extent already set forth in this Agreement;
provided that the foregoing shall not apply to any information that (i) becomes
generally available to the public other than as a result of a disclosure by the
Company or its representatives in violation of this Section 5.03(e), (ii) was
already known by the recipient on a non-confidential basis prior to its
disclosure to the receiving party by the Company or its representatives, or
(iii) becomes available to the Company on a non-confidential basis from a source
(other than the Company or its representatives) that is not subject to any
prohibition against making such disclosure.
 
(f)   The Investor and the Company shall each pay its own fees and expenses,
including without limitation legal, accounting and professional fees and
expenses, incurred in connection with the MPD Transaction.
 
Section 5.04  Trading of Company Securities.  Without limiting the restrictions
set forth in the Confidentiality Agreement, neither the Investor, nor the
Warrantor nor any of their Affiliates shall engage in trading of Common Stock of
the Company or derivatives during the period up to and including the Second
Closing Date.  During the periods between the date hereof and the Second
Closing, neither the Investor, nor the Warrantor nor any of their Affiliates
shall sell short any securities of the Company or derivatives thereof.
 
Section 5.05  Securities Law Filings.  The Investor shall timely file and cause
its Affiliates to timely file true and complete copies of all forms, reports and
documents required to be filed by each with the SEC (including filing any
required statements of beneficial ownership on Schedule 13D or Schedule 13G and
such filings as may be required under Section 16 of the Exchange Act) regardless
of jurisdiction.
 
Section 5.06  Amendments to Certificate of Incorporation.  The Company covenants
and agrees that between the date hereof and the time of the Second Closing,
without the prior written consent of the Investor, the Company shall not adopt
or propose any change to its certificate of incorporation in a manner that is
reasonably likely to materially and adversely impact the transactions
contemplated hereunder or the rights and benefits reasonably expected to be
received by the Investor under this Agreement and the Transaction Agreements.
 
Section 5.07  Waiver of Certain Restrictions.  Effective on the third Business
Day following the date hereof, the Company hereby agrees that it shall not take
any action to enforce the Confidentiality Agreement as a contractual limitation
by the Company on the Investor’s ability to purchase up to such number of shares
of Common Stock in the open market in brokers transactions as would, when
aggregated with the number of such shares indicated as owned by Investor in its
Schedule 13G filed with the SEC on November 18, 2009, equal 15.0% of all
outstanding shares of Common Stock as of the date hereof, any which purchases
may be made in the sole and absolute discretion of the Investor.  Nothing
contained herein shall constitute a waiver or exception with respect to the
Company’s Charter Documents, Section 203 of the DGCL or the Company’s Amended
Rights Agreement.  All shares of


 
26

--------------------------------------------------------------------------------

 


 
Common Stock purchased by the Investor in accordance with the foregoing or
otherwise pursuant to the terms of this Agreement shall be subject to the
requirements of the Stockholder Agreement.
 
Section 5.08  Application of Takeover Protections.  On or before the Initial
Closing, the Company and its Board of Directors will have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, rights agreement (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Company’s
Charter Documents, the Amended Rights Agreement and the DGCL that is applicable
to the Investor as a result of the Investor and the Company fulfilling their
obligations and/or exercising their rights to acquire (i) up to the number of
shares of Common Stock expressly contemplated to be acquired pursuant to the
terms of this Agreement, including without limitation the Company’s issuance of
the Shares, the Investor’s ownership of the Shares, and (ii) the Investor’s top
up rights set forth in Section 3.4 of the Stockholder Agreement.
 
Section 5.09   Use of Proceeds.  The Company shall use the net proceeds from the
sale of any of the Shares only for funding, directly or indirectly, healthcare
related businesses currently engaged in or contemplated by the Company in
greater China.
 
Section 5.10  Further Assurances.  Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.
 
ARTICLE VI

 
CONDITIONS TO CLOSING
 
Section 6.01  Mutual Conditions of Closing.  The obligations of the Company and
the Investor to consummate the transactions contemplated by this Agreement at
the Initial Closing or the Second Closing, as the case may be, shall be subject
to the fulfillment or mutual written waiver, at or prior to the applicable
Closing, of each of the following conditions:
 
(a)   No Adverse Law, Injunction.  There shall not be any Law or Governmental
Order in effect that enjoins, prohibits or materially alters the terms of the
transactions contemplated by this Agreement, and no action, suit, investigation
or proceeding pending by a Governmental Authority of competent jurisdiction that
seeks such a Governmental Order;
 
(b)   Governmental Approvals.  Any Governmental Approvals shall have been
obtained or made and shall be in full force and effect and all waiting periods
required by Law shall have expired without the imposition of any term, condition
or consequence of which is reasonably likely to constitute a Substantial
Detriment or Material Adverse Effect; and
 
(c)   NASDAQ Listing.  The Shares shall have been approved for listing on
NASDAQ, subject only to official notice of issuance.


 
27

--------------------------------------------------------------------------------

 


 
Section 6.02  Conditions to Obligations of the Company.  The obligations of the
Company to consummate the transactions contemplated by this Agreement at the
Initial Closing or the Second Closing, as the case may be, shall be subject to
the fulfillment or written waiver, at or prior to the applicable Closing, of
each of the following conditions:
 
(a)   Representations and Warranties.  The representations and warranties of the
Investor and the Warrantor contained in this Agreement shall be true and correct
in all material respects or, where any statement in a representation or warranty
expressly includes a standard of materiality, such statement shall be true and
correct in all respects as so qualified, in each case, as of the applicable
Closing Date as if made at and as of such date (except to the extent such
representation or warranty is made as of an earlier date);
 
(b)   Covenants.  The covenants and agreements contained in this Agreement to be
complied with by the Investor or the Warrantor on or before the applicable
Closing shall have been complied with in all material respects;
 
(c)   Investor Closing Certificate.  The Investor shall have delivered to the
Company a certificate, dated as of the date of the applicable Closing and signed
by any senior officer, certifying to the effect that the conditions set forth in
Sections 6.02(a) and (b) have been satisfied;
 
(d)   Other Transactions.  Solely with respect to the Second Closing, the
Initial Closing shall have occurred and the MPD Transaction shall have been
fully consummated to the satisfaction of the Company as provided in Section
5.03; and
 
(e)   Existing Investor Agreement.  All of the rights of the Existing Holder
pursuant to Section 4 of the Existing Investor Agreement shall have been
satisfied in full; provided that in the event such satisfaction includes the
exercise to any extent of the Existing Holder’s option contained in Section 4.2
of  the Existing Investor Agreement, then the number of Shares to be purchased
by the Investor pursuant to the terms hereof shall be decreased to the extent of
the number of shares of Common Stock subject to such exercise.
 
Section 6.03  Conditions to Obligations of the Investor.  The obligations of the
Investor to consummate the transactions contemplated by this Agreement at the
Initial Closing or the Second Closing, as the case may be, shall be subject to
the fulfillment or written waiver, at or prior to the applicable Closing, of
each of the following conditions:
 
(a)   Representations and Warranties.  The representations and warranties of the
Company contained in this Agreement (with respect to the Initial Closing, as
modified by the Disclosure Schedule and SEC Reports, and with respect to the
Second Closing, as modified by the Updated Disclosure Schedule and SEC Reports)
shall be true and correct in all material respects or, where any statement in a
representation or warranty expressly includes a standard of materiality, such
statement shall be true and correct in all respects as so qualified, in each
case, as of the applicable Closing Date as if made at and as of such date
(except to the extent such representation or warranty is made as of an earlier
date);


 
28

--------------------------------------------------------------------------------

 


 
(b)   Covenants.  The covenants and agreements contained in this Agreement to be
complied with by the Company on or before the applicable Closing shall have been
complied with in all material respects;
 
(c)   Company Closing Certificate.  The Company shall have delivered to the
Investor a certificate, dated as of the date of the Closing and signed by any
senior officer, certifying to the effect that the conditions set forth in
Sections 6.03(a) and (b) have been satisfied; and
 
(d)   No Material Adverse Effect.  Since the date hereof to the applicable
Closing Date, no event or events shall have occurred and be continuing which,
individually or in the aggregate, constitute a Material Adverse Effect.
 
ARTICLE VII

 
TERMINATION
 
Section 7.01  Termination.  This Agreement may be terminated at any time prior
to the Second Closing:
 
(a)   by the mutual written consent of the Company and the Investor;
 
(b)   by the Investor, if (i) the Company shall have breached any
representation, warranty, covenant or agreement set forth in this Agreement,
(ii) such breach or misrepresentation is not cured within twenty (20) days after
the Company receives written notice thereof from the Investor (or such shorter
period between the date of such notice and the applicable Closing), and (iii)
such breach or misrepresentation would cause any of the conditions set forth in
Section 6.02(a) or (b) not to be satisfied;
 
(c)   by the Company, if (i) the Investor shall have breached any
representation, warranty, covenant or agreement set forth in this Agreement,
(ii) such breach or misrepresentation is not cured within twenty (20) days after
the Investor receives written notice thereof from the Company (or such shorter
period between the date of such notice and the applicable Closing), and (iii)
such breach or misrepresentation would cause any of the conditions set forth in
Section 6.03(a) or (b) not to be satisfied;
 
(d)   by either the Company or the Investor if the Initial Closing shall not
have occurred within ninety (90) days after the date hereof (the “Initial
Termination Trigger”); provided, however, that if all of the conditions to the
Initial Closing set forth in Sections 6.01, 6.02 and 6.03 shall have been
satisfied or waived as applicable or shall then be capable of being satisfied
(other than the condition set forth in Section 6.01(b)), the Initial Termination
Trigger may be extended by the Investor or the Company by written notice to the
other party to such date that is thirty (30) days following the Initial
Termination Trigger; and provided, further, that the right to terminate this
Agreement under this paragraph (d) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the
principal cause of, or shall have resulted in, the failure of the Initial
Closing to occur on or prior to such date;


 
29

--------------------------------------------------------------------------------

 


 
(e)   by either the Company or the Investor if the Second Closing shall not have
occurred by the first anniversary of the date hereof (the “Second Termination
Trigger”); provided, however, that if the Initial Closing has occurred and all
of the conditions to the Second Closing set forth in Sections 6.01, 6.02 and
6.03 shall have been satisfied or waived as applicable or shall then be capable
of being satisfied (other than the condition set forth in Section 6.01(b)), the
Second Termination Trigger may be extended by the Investor or the Company by
written notice to the other party to such date that is sixty (60) days following
the Second Termination Trigger; and provided, further, that the right to
terminate this Agreement under this paragraph (e) shall not be available to any
party whose failure to fulfill any obligation under this Agreement shall have
been the principal cause of, or shall have resulted in, the failure of the
Second Closing to occur on or prior to such date; or
 
(f)   by either the Investor or the Company in the event that any Governmental
Authority shall have issued a Governmental Order or taken any other action
restraining, enjoining or otherwise prohibiting, or altering, materially and
adversely (to the Investor and the Company), the material terms of the
transactions contemplated by this Agreement, and such Governmental Order shall
have become final and nonappealable.
 
Section 7.02  Effect of Termination.  Unless agreed otherwise, in the event of
termination of this Agreement as provided herein, this Agreement shall forthwith
become void and there shall be no liability under this Agreement on the part of
either party hereto; provided, however, that (i) nothing herein shall relieve
either party from liability for any breach of this Agreement that occurred
before such termination, (ii) the terms of Sections 2.11 and 5.07 and ARTICLE
VIII shall survive any such termination and (iii) if such termination occurs
after the Initial Closing, such termination shall not affect the validity or
effectiveness of any transaction effected or consummated at the Initial Closing
or any liabilities or obligations of the parties arising out of or with respect
to the Initial Closing.
 
ARTICLE VIII

 
GENERAL PROVISIONS
 
Section 8.01  Survival of Representations and Warranties.  The representations
and warranties of the parties contained herein shall survive the applicable
Closing Date for a period of twenty-four (24) months following the date thereof;
provided, however, that (i) the representations and warranties made by the
Company pursuant to Sections 3.01, 3.02 and 3.03,  (ii) the representations and
warranties made by the Investor pursuant to Sections 4.01 and 4.02 and (iii) the
representations and warranties made by the Warrantor pursuant to Sections 4A.01
and 4A.02 shall survive indefinitely.
 
Section 8.02  Expenses.  Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the Closings shall have occurred.


 
30

--------------------------------------------------------------------------------

 


 
Section 8.03  Public Announcements.  Except as may be required by applicable
Law, court process or any listing agreement with any national securities
exchange, the parties shall cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement or the transactions contemplated hereby, and no party
hereto will make any such news release or public disclosure without first
consulting with the other party.
 
Section 8.04  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an enforceable manner
in order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
Section 8.05  Entire Agreement.  This Agreement (including the exhibits and
schedules hereto), the Transaction Agreements and the Confidentiality Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the Company and the Investor with
respect to the subject matter hereof and thereof.  The confidentiality
provisions of the Confidentiality Agreement are incorporated herein by reference
and not superseded hereby.
 
Section 8.06  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, or by
facsimile to the respective parties hereto at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 8.06):
 
If to the Company:


Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer
and Corporate Secretary
Facsimile: 310-215-7777


 
31

--------------------------------------------------------------------------------

 


 
If to the Investor or Warrantor:


Fosun Industrial Co., Limited
Room 808
ICBC Tower
3 Garden Road
Hong Kong, China
Facsimile: (86) 021-63325063
 
Section 8.07  Assignment.  This Agreement may not be assigned without the
express written consent of the other parties (not to be unreasonably withheld,
delayed or conditioned) and, in the case of an assignment by the Investor or the
Warrantor, compliance with the following sentence; and any such assignment or
attempted assignment without such consent or compliance shall be void.  In the
event of any assignment by the Investor or the Warrantor, the assignee shall
agree as a condition to the effectiveness of such assignment in a written
instrument in form and substance satisfactory to the Company to assume and agree
to be bound by the obligations of such party set forth in this Agreement.  No
assignment by any party shall relieve such party from any of its obligations
hereunder.
 
Section 8.08  Amendment.  This Agreement may not be amended or modified except
(i) by an instrument in writing signed by, or on behalf of, the Company and the
Investor (whose signature shall bind both the Investor and the Warrantor), or
(ii) by a waiver in accordance with Section 8.09.
 
Section 8.09  Waiver.  The Company or the Investor may (i) extend the time for
the performance of any of the obligations or other acts of any other party, (ii)
waive any inaccuracies in the representations and warranties of any other party
contained herein or in any document delivered by any other party pursuant
hereto, or (iii) waive compliance with any of the agreements of any other party
or conditions to such party’s obligations contained herein; provided that the
Investor may not extend the time for performance of any obligation of the
Warrantor or waive any inaccuracy in any representation or warranty of the
Warrantor or compliance with any agreements of the Warrantor.  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party that is giving the waiver.  Any waiver of any term or
condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition of this Agreement.  The failure of any party hereto to assert any
of its rights hereunder shall not constitute a waiver of any of such
rights.  All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.
 
Section 8.10  No Third-Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this
Agreement.


 
32

--------------------------------------------------------------------------------

 


 
Section 8.11  Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a)   This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware applicable to contracts executed in and to be
performed in that State, without regard to the principles of conflict of Laws of
the State of Delaware or any other jurisdiction.
 
(b)   Each of the Investor, the Warrantor and the Company irrevocably submits to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware
(and any court before which an appeal therefrom may be properly heard in
connection with any such appeal), and waives objection to the venue of any
proceeding in such court or that such court provides an inconvenient forum.
 
(c)   EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 8.12  No Consequential Damages.  No party shall seek or be entitled to
receive any consequential damages, including but not limited to loss of revenue
or income, cost of capital, or loss of business reputation or opportunity,
relating to any misrepresentation or breach of any warranty or covenant set
forth in this Agreement; nor shall any party seek or be entitled to receive
punitive damages as to any matter under, relating to or arising out of the
transactions contemplated by this Agreement.
 
Section 8.13  Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at Law or in equity.
 
Section 8.14  Nature of Agreement.  With respect to the contractual liability of
the Investor and the Warrantor to perform their respective obligations under
this Agreement, with respect to itself or its property, the Investor and the
Warrantor agree that the execution, delivery and performance by it of this
Agreement constitute private and commercial acts done for private and commercial
purposes.
 
Section 8.15  Currency.  Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein means
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.
 
Section 8.16  Indemnification.
 
(a)   The Company agrees to indemnify and hold harmless the Investor, each
Person who controls the Investor within the meaning of the Exchange Act, and
each of the respective officers, directors, employees, agents and Affiliates of
the foregoing in their respective capacities as such (the “Investor
Indemnitees”), to the fullest extent lawful,


 
33

--------------------------------------------------------------------------------

 


 
from and against any and all actions, suits, claims, proceedings, costs,
damages, judgments, amounts paid in settlement (subject to Section 8.16(d)
below) and expenses (including, without limitation, attorneys’ fees and
disbursements) (collectively, “Loss”) arising out of or resulting from any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company in this Agreement or any of the Transaction Agreements.
 
(b)   The Investor and the Warrantor agree, jointly and severally, to indemnify
and hold harmless the Company and each of its officers, directors, employees,
agents and Affiliates in their respective capacities as such (the “Company
Indemnitees”), to the fullest extent lawful, from and against any and all Losses
arising out of or resulting from any inaccuracy in or breach of the
representations, warranties or covenants made by the Investor or the Warrantor
in this Agreement or any of the Transaction Agreements.
 
(c)   Subject to Section 8.16(d), a party obligated to provide indemnification
under this Section 8.16 (an “Indemnifying Party”) shall reimburse the
indemnified parties of the applicable other party (the “Indemnified Parties”)
for all reasonable out-of-pocket expenses (including attorneys’ fees and
disbursements) as they are incurred in connection with investigating, preparing
to defend or defending any such action, suit, claim or proceeding (including any
inquiry or investigation) whether or not an Indemnified Party is a party
thereto.  It is understood and agreed that the Indemnifying Party shall not, in
connection with any action, suit, claim or proceeding or related action, suit,
claim or proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Parties.  If an Indemnified Party makes a claim under this
Section 8.16(c) for payment or reimbursement of expenses, such expenses shall be
paid or reimbursed promptly upon receipt of appropriate documentation relating
thereto even if the Indemnifying Party reserves the right to dispute whether
this Agreement requires the payment or reimbursement of such expenses.
 
(d)   An Indemnified Party shall give written notice to the Indemnifying Party
of any claim with respect to which it seeks indemnification promptly after the
discovery by such party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 8.16 unless and to the extent that the
Indemnifying Party shall have been materially prejudiced by the failure of such
Indemnified Party to so notify such party.  In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof; provided, however, that the Indemnifying Party shall be
entitled to assume and conduct the defense, unless the Indemnifying Party
determines otherwise and following such determination the Indemnified Party
assumes responsibility for conducting the defense (in which case the
Indemnifying Party shall be liable for any legal or other expenses reasonably
incurred by the Indemnified Party in connection with assuming and conducting the
defense, it being understood and agreed that the Indemnifying Party shall not,
in connection with any action, suit, claim or proceeding or related action,
suit, claim or proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Parties).  If the Indemnifying Party assumes and conducts the
defense as provided in the previous sentence, the Indemnifying Party will not be
liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation.  No Indemnifying Party shall be liable for
any settlement of any action, suit, claim or proceeding effected without its
written

 
34

--------------------------------------------------------------------------------

 

 
consent; provided, however, the Indemnifying Party shall not unreasonably
withhold, delay or condition its consent.  The Indemnifying Party further agrees
that it will not, without the Indemnified Party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
in any pending or threatened action, suit, claim or proceeding in respect of
which indemnification may be sought hereunder (whether or not any Indemnified
Party is an actual or potential party to such action, suit, claim or proceeding)
unless such settlement or compromise includes an unconditional release of each
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding.
 
(e)   The obligations of the Indemnifying Party under this Section 8.16 shall
survive the closing or termination of this Agreement and the transactions
contemplated hereby.  The agreements contained in this Section 8.16 shall be in
addition to any other rights of the Indemnified Party against the Indemnifying
Party or others, at common law or otherwise.
 
(f)   The amount the Indemnifying Party shall pay to the Indemnified Party with
respect to a claim made pursuant to this Section 8.16 shall be an amount equal
to the Loss incurred by the Indemnified Party with respect to such claim;
provided that the amount of any Losses incurred by the Indemnified Party shall
be reduced by the amount of any insurance benefit received by the Indemnified
Party in respect of such Losses, and provided, further, that any liability for
indemnification under this Agreement shall be determined without duplication of
recovery by reason of the state of facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement.
 
Section 8.17  Payments.  The parties agree to treat any indemnity payments made
pursuant to Section 8.16 as adjustments to the Initial Purchase Price or the
Second Purchase Price, as applicable, for U.S. federal income tax purposes.
 
Section 8.18  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.
 
[Signature page follows]


 
35

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.





 
CHINDEX INTERNATIONAL, INC.
     
By:
  /s/ Roberta Lipson    
Name:
Roberta Lipson
   
Title:
Chief Executive Officer




 
FOSUN INDUSTRIAL CO., LIMITED
     
By:
   /s/ Chen Qiyu    
Name:
Chen Qiyu
   
Title:
Chairman of the Board




 
SHANGHAI FOSUN PHARMACEUTICAL (GROUP) CO., LTD
     
By:
   /s/ Chen Qiyu    
Name:
Chen Qiyu
   
Title:
Chairman of the Board

























 
[Stock Purchase Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 


 
Exhibit A
 
Stockholder Agreement
 
 


 
 

--------------------------------------------------------------------------------

 


 
Exhibit B
 
MPD Transaction Term Sheet



EXECUTION COPY
 
CHINDEX/FOSUN JOINT VENTURE TERM SHEET




Transaction Overview
 
The Joint Venture (“JV”) will be established as a newly formed entity (the “JV
Entity”) in Hong Kong that will be jointly owned by Fosun (51%) and Chindex
and/or an affiliate (49%).  Each of Chindex and Fosun will contribute to the JV
Entity the business operations identified to be contributed in the attached
organization chart, such operations to be substantially comprised of assets and
liabilities as historically has been the case.
 
Documentation
 
 
Formation Agreement
 
Fosun Asset Contribution Agreement
 
Chindex Asset Contribution Agreement
 
Organizational/Constitutive Documents of the JV Entity
 
Shareholder Agreement
 
Chindex Trademark License Agreement
 
Chindex Services Agreement
 
Governing law
 
The relevant agreements will be governed by New York law, except for internal
corporate matters relating to the JV Entity and its subsidiaries, which shall be
governed by the corporate law of their respective jurisdictions of organization.
 
Accounting
 
The transaction will be structured so that the JV Entity will not be
consolidated with other Chindex entities for financial reporting and tax
purposes.
 
Closing Conditions and Mechanics
 
 
The closing of the formation of the JV and the contribution of assets by Fosun
and Chindex will occur simultaneously with the Second Closing (as defined in the
Stock Purchase Agreement) of Fosun’s direct investment in Chindex.
 



 
 

--------------------------------------------------------------------------------

2 




Expenses of Formation
Each party will bear the costs of effectuating its contribution to the JV.  All
other costs relating to formation of the JV (exclusive of costs associated with
“clean up,” if any, of any subsidiaries to be contributed but including
reasonable costs of valuations and costs and fees associated with any
competition law filings) shall be shared 51/49% by the parties.
 
Regulatory Approvals
Each party will be responsible for obtaining all necessary regulatory approvals
and other consents applicable to it, and the parties will cooperate to obtain
such approvals expeditiously.  The Parties will cooperate to make such antitrust
and competition law filings as may be required.
 
JV Entity
The JV Entity will be a Hong Kong private limited company with
 perpetual existence.
 
JV Name and Tradename License
The JV Entity will operate under the name “Chindex Medical Limited.”
 
The JV Entity (and its subsidiaries) will be identified in marketing and
promotional materials and other publicly distributed materials as a joint
venture of Chindex and Fosun but will not otherwise operate under or use the
name “Fosun.”
 
The right to use the “Chindex” name and logo will be governed by a trademark
license agreement under which Chindex will retain the full ownership of the name
and logo but will grant a license to use the name and logo to the JV for use
solely in connection with the conduct of the JV business.  The license initially
will be royalty-free, but if the equity ownership of Chindex in the JV falls
below 30%, the license will begin to bear annual royalties equal to (i) 2% of
total gross sales of manufactured goods plus (ii) 1% of total gross sales of
distributed goods, in each case (A) only as to revenues both generated other
than from operations to the extent previously conducted by Fosun and not using
the name “Chindex” directly or indirectly in any way, and (B) as accrued from
and after the effective date of such royalty, which royalties shall be paid
promptly following the completion of the financial results for such year;
provided that such royalties with respect to each year in which the JV as a
whole did not experience a profit (excluding the impact of capital expenditures,
other non-recurring costs and taxes) shall accrue but not be paid until the
occurrence of an initial public offering of the JV Entity.
 
In order to preserve and protect the value of the Chindex brand, trademark and
logo, the license agreement will include quality and other requirements
concerning the operation of the JV business, including corporate governance,
ethical business practices and other matters that could adversely affect the
value of the Chindex brand, trademark and logo.
 



 
 

--------------------------------------------------------------------------------

3 




Scope of JV Business
The business of the JV will be the research and development, manufacturing,
marketing and sale of medical products in the greater China marketplace or
elsewhere as agreed by the parties (collectively, the “Business”).  The JV will
be restricted from engaging in any other business without the consent of both
parties.
 
Contributions
 
Each of Chindex and Fosun will contribute to the JV Entity the business
operations identified to be contributed in the attached organization chart.
 
The contributions will be governed by “contribution agreements” which will
resemble stock purchase agreements and will have customary representations and
warranties, interim covenants, closing conditions and indemnities customary for
agreements of that type, including certain guarantees to be supported by cash
indemnity as to the value and quality of the respective contributed assets and
liabilities.
 
The contributions by each party will include working capital, which shall be
consistent with historical practice for the contributed operations and may be in
the form of working capital held by the contributed operations and/or additional
cash contributions of not less than $5 million by each of Fosun and Chindex.
 
The fair market value of the assets contributed by Fosun and Chindex will be
equal to 51% and 49% of the total fair market value of the contributed assets.
 
Services and Employees
 
The JV will be a standalone entity with its own employees and sufficient
internal resources to operate its business in all respects, except that Chindex
will make available to the JV the services of specified employees to provide
certain management and operational services.  All other functions of the JV will
be performed by employees of the JV or by unrelated third party contractors
unless otherwise agreed by the parties.
 
The businesses conducted by Chindex outside the JV may need to continue to rely
on services and functions provided by employees of the contributed subsidiaries.
 
The services and employees to be provided by Chindex to the JV and the services
to be provided by the JV to Chindex and the terms upon which such services will
be provided will be specified in a service agreement between the JV and
Chindex.  Such
 
 



 
 

--------------------------------------------------------------------------------

4 





 
services and the basis on which such services will be charged are set forth in
Schedule 1 hereto.  For clarity, the services to be provided and the amounts to
be charged to the JV will include the services of the directors and executive
officers to be made available to the JV by Chindex.
 
All of such persons whose services are made available to the JV by Chindex under
the service agreement shall remain the employees of Chindex, and neither the JV
nor Fosun shall be obligated to pay salaries or provide employee benefits to any
such person, except that the costs of such salaries and benefits may be
reflected in the service fee payable under such service agreement.
 
All of the business time of JV employees will be devoted solely to the business
of the JV, which may include the provision of services to Chindex pursuant to
the services agreement with Chindex.
 
The service fees in respect of such employees and such services shall be
mutually agreed by the parties in the definitive agreements, but it is
contemplated that the fees will be the lowest rate allowed under applicable
transfer pricing regulations.
 

 
 


 
 

--------------------------------------------------------------------------------

5 



Future Funding
Neither party shall have any right or obligation to make any additional equity
investment in the JV or to make any loan or provide any other financing to the
JV without the consent of the other party.
 
In the event additional funding is required for the JV in the future, the
parties shall endeavor to arrange for any debt financing to be incurred directly
by the JV.  The parties shall cooperate to facilitate such financing and, if
necessary, may mutually provide guarantees of the JV’s debt obligations, subject
to the obligation of each party to contribute in proportion to its equity
interest in the JV if any such guaranty is called, or, subject to the Related
Party Transaction provisions, the parties may jointly make direct loans to the
JV.  All such future additional financing will be in the form of non-convertible
unsecured debt unless otherwise agreed by the parties.
 
Subject to the Minority Rights provisions, in the event a party (the “Proposing
Party”) proposes that the JV pursue a business opportunity that requires
substantial additional financing that the JV cannot meet in reliance solely on
its own resources and the other party (the “Non-Proposing Party”) does not agree
to provide (with the Proposing Party) either a pro rata guarantee of the
borrowings by the JV to pursue such opportunity or its pro rata share of debt or
equity financing in respect of such business opportunity, the Proposing Party
may provide such guarantees at its own risk, and the parties shall discuss in
good faith the terms, if any, on which the Proposing Party may be permitted to
provide such financing unilaterally.  The Non-Proposing Party shall give good
faith consideration to such proposed terms, but the Non-Proposing Party shall
have no obligation to agree to any such proposal or terms that are not
reasonably satisfactory to it.
 
Tax
 
Chindex may own its interest directly or in whole or in part through an
affiliate.
 
The JV shall make such elections for United States tax purposes as may be
directed by Chindex.
 
Governance
There will be a Board of Directors consisting of 7 directors.  Four directors
will be appointed by Fosun.  Three will be appointed by Chindex.  To the extent
permitted by the corporate law governing the type of legal entity selected for
the JV Entity, the Board will be divided into two separate classes in order to
facilitate the minority voting rights specified below under “Minority Rights.”
 
Five directors will be required for a quorum.  Except as provided below under
“Minority Rights” and except for matters delegated exclusively to the Audit
Committee, action can be taken by majority vote of the directors present at a
meeting where a quorum is present.
 


 
 

--------------------------------------------------------------------------------

6 




 
There will be an Audit Committee consisting of 3 directors, 2 of whom will be
appointed by Fosun and 1 of whom will be appointed by Chindex.  Subject to the
Minority Rights provisions, the Audit Committee shall have the power and
authority to exercise the power of the Board of Directors with respect to:  (1)
establishment or change of significant accounting policies and practices,
(2) establishment and oversight of internal controls, (3) financial reporting,
and (4) policies and procedures with respect to corporate integrity.  Chindex
(or its representatives on the Board of Directors or the Audit Committee) shall
be responsible for and shall have full authority to exercise the powers of the
Board of Directors with respect to the selection, appointment and dismissal of
statutory auditors and independent financial auditors of the JV.
 
Except for matters delegated exclusively to the Audit Committee, all material
matters relating to the JV will be required to be submitted to the Board of
Directors of the JV Entity.
 
The Board of Directors will meet at least quarterly.  Meetings may be held
telephonically, but during the first two years of the JV, all meetings will be
held in-person.  Thereafter, there shall be at least two in-person meetings each
year.  Unless otherwise agreed by the parties, all meetings will be held at the
JV’s offices in China.
 
The reasonable expenses incurred by the directors in connection with meetings of
the Board of Directors will be reimbursed by the JV, except that each party will
bear the expenses incurred by its directors for travel to and from China in
connection with such meetings.
 
All subsidiaries of the JV Entity will be required to operate under comparable
governance rules.
 
Minority Rights
 
All the following matters will require the approval of either (1) a majority of
both the Fosun directors and the Chindex directors or (2) both parties.
 
Shareholder Matters:
 
The following matters must be approved (in addition to such approvals as may be
required under applicable law) by both parties as shareholders of the JV Entity:
 
Any amendment of the constitutive documents of the JV Entity or any of its
subsidiaries,
 




 
 
 

--------------------------------------------------------------------------------

7 





 
Issuance of any additional shares of stock or any right to acquire shares or
other equity interest,
 
Repurchase or redemption of any shares of stock,
 
Any change in the corporate, legal, tax or other structure of the JV generally,
 
Any decision to conduct any business other than the authorized business of the
JV,
 
Any merger or other business combination or corporate reorganization or
restructuring of the JV Entity or any of its subsidiaries,
 
Acquisition of any equity interest (or any right to acquire any equity interest)
in any other person or entity, including the establishment and capitalization of
subsidiaries,
 
Dissolution or liquidation of any JV entity,
 
Establishment of foreign branches,
 
Any sale of any material portion of the assets of any JV entity or the
acquisition of significant assets other than in the ordinary course of business,
 
Board Matters:
 
The following matters must be approved (in addition to such approvals as may be
required under applicable law) by the representatives of both parties on the
Board of Directors (or, if such matter is within the discretion of the Audit
Committee, the representatives of both parties on the Audit Committee):
 
Granting of liens on assets,
 
Loans to third parties other than in the ordinary course of business,
 
Dividends and distributions (other than mandatory dividends),
 
Annual budget (including capital and operating budgets) and business plan and
any material deviations from the budget and plan,
 



 
 

--------------------------------------------------------------------------------

8 





 
 
Significant capital expenditures (over specified levels),
 
Incurring or guaranteeing indebtedness,
 
Certain personnel decisions (other than appointment and removal of executive
officers, which is addressed elsewhere),
 
Commencement or settlement of litigation above a specified threshold,
 
Adoption and material amendments to employee benefit plans,
 
Contracts above a specified dollar value or term other than in the ordinary
course and material amendments thereto,
 
Employment agreements and loans to directors, officers and employees,
 
Consulting or similar agreements with persons who are employees or former
employees of any party or an affiliate of a party,
 
Significant tax elections, except that the JV shall make such elections for
United States tax purposes as may be directed by Chindex,
 
Change of corporate name,
 
Change in the location of the registered office of any JV entity,
 
Appointment of outside counsel for the JV entities,
 
Filing for bankruptcy.
 
Chindex Board Matters:
 
The following matters shall be delegated exclusively to the Chindex
representatives on the Board of Directors:
 
Selection, appointment and dismissal of statutory auditors and independent
financial auditors.
 



 
 

--------------------------------------------------------------------------------

9 




Deadlock
 
In the event of a deadlock on the Board of Directors or between the shareholders
with respect to any matter that is subject to the Minority Rights provisions
above, either party may elect to have such dispute submitted to the CEO of
Chindex and to the CEO of Fosun for resolution.  The two CEOs shall negotiate in
good faith to attempt to resolve such deadlock.
 
Officers
All officers shall be appointed by the Board of Directors, except that the Chief
Operating Officer, the Chief Financial Officer will be a person designated by
the Chindex directors.
 
The executive officers are currently anticipated to be:
 
Chief Executive Officer (CEO) -- Xiaojun Ding
Chief Operating Officer (COO) -- Elyse Silverberg
Chief Financial Officer (CFO) -- Lawrence Pemble
 
To the extent the services of the executive officers are provided under the
services agreements with the parties, the executive officers will not receive
salary or other compensation from the JV unless otherwise agreed by the
parties.  Compensation policies and levels for all other executive officers will
be established by mutual agreement of the parties or by approval of both
parties’ representatives on the Board of Directors.
 
Subject to the supervision of the Board of Directors and the Minority Rights
provisions, the CEO will be responsible for providing strategic direction to the
JV, including execution of the strategic plan, business development and mergers
and acquisitions.
 
Subject to the supervision of the Board of Directors and the Minority Rights
provision, the COO will be responsible for the day-to-day management of the
business and affairs of the JV.
 
Subject to the supervision of the Board of Directors and the Audit Committee and
subject to the Minority Rights provisions, the CFO will have responsibility for
the financial management of the JV, including establishing and overseeing
internal controls, financial and tax reporting.  The CFO will have
responsibility for hiring and firing and the other personnel of the JV having
responsibility for financial and tax matters.
 
Unless otherwise approved by the representatives of both parties on the Board of
Directors, the responsibilities of such corporate officers described above shall
extend across the entire JV, including all subsidiaries of the JV, regardless of
which party contributed such subsidiary to the JV.
 



 
 

--------------------------------------------------------------------------------

10 




Legal Compliance
 
The JV will develop and implement policies and procedures relating to corporate
integrity and compliance with legal requirements to which the JV may become
subject as the result of US legal and regulatory requirements, including the
Foreign Corrupt Practices Act, trade sanctions regulations and similar
requirements.
 
Related Party Transactions and Litigation
Any transaction with a party or someone related to a party must be approved by
the directors appointed by the other party.  If requested by the directors of
such other party, the responsibility for negotiating such transaction would be
given to persons designated by such other party.
 
In the event that the JV has a claim against either party or an affiliate of a
party, the directors appointed by the other party will have the authority to
direct the initiation, prosecution and settlement of any claim, arbitration,
lawsuit or other proceeding in respect thereof and to direct the defense and
settlement of any claim, arbitration, lawsuit or other proceeding brought
against the JV by such party or affiliate.
 
Competition
 
Neither party (including affiliates) will directly or indirectly (i) engage in
any Business conducted or contemplated to be conducted by any contributed
business or the JV prior to or as of the formation date thereof, (ii) engage in
any other Business without the prior consent of the other party, which shall not
be unreasonably withheld, or (iii) compete with the JV or engage in any business
that would violate or conflict with any non-competition provision contained in
any contract with any customer or client of the JV (including any contract with
any company whose products the JV will sell or distribute), except that if as
part of the acquisition of a larger business a party acquires a business with
any such competing operations, such party will have 12 months to either transfer
such competing business to the JV on terms mutually satisfactory to the parties
or divest the competing business.  If a party is acquired by a company with such
a competing business, the acquiring company will have 12 months to either
transfer such competing business to the JV on terms mutually satisfactory to the
parties or divest the competing business or to divest its interest in the
JV.  In the event a party contemplates a business combination that would involve
such a competing business, such party shall notify the other party as soon as
reasonably practical of such potential business combination, and, if such
business combination would result in a violation of or conflict with any
non-competition provision contained in any contract with any customer or client
of the JV (including any contract with any company whose products the JV will
sell or distribute), the parties



 
 

--------------------------------------------------------------------------------

11 





 
shall cooperate to mitigate any adverse effect on relations with customers and
clients of the JV business and shall use all reasonable efforts to arrange for
the divestiture of any business that would violate or conflict with any
non-competition provision contained in any contract with any customer or client
of the JV prior to the consummation of such business combination.
 
Notwithstanding the foregoing, (i) Fosun and its affiliates shall be allowed to
continue to engage in their existing business of selling diagnostic medical
reagents as and to the extent currently conducted as described in Schedule 2,
and (ii) each party and its affiliates as a group may make not more than one
fully passive (including non-voting)  investment in an absolute aggregate amount
representing less than both $25 million and 25% of the outstanding equity during
the life thereof in any entity that engages in the Business, but only to the
extent not reasonably foreseeable to compete, directly or indirectly, with the
operations of the JV at any time.  For clarity, any future acquisition or
business combination involving any prohibited business shall be subject to the
divesture requirements above to the extent such acquisition or business
combination would expand such existing business.
 
The competition restrictions will terminate as to a party upon the divestiture
of its entire equity interest in the JV.
 
 
Non-Solicitation
Neither party nor the JV will solicit any employee of the other party to become
an employee of such party or of the JV or induce any such employee to terminate
his or her employment with such other party.
 
Dividends and Distributions
In the event the JV Entity is treated as a partnership or as a disregarded
entity for United States tax purposes, the JV Entity shall declare quarterly
dividends in an amount such that the annual amount of such dividends payable to
Chindex is equal to Chindex’s estimated combined federal, state, local and
foreign tax obligation with respect to its interest in the JV Entity.
 
In addition, the JV entity from time to time shall distribute to the parties as
dividends the amount that the working capital of the JV Entity and its
subsidiaries, determined on a consolidated basis, exceeds a multiple of the
working capital requirements of the business of the JV based on the current
budget for the JV, such working capital and multiple to be determined in the
reasonable
 



 
 

--------------------------------------------------------------------------------

12 





 
judgment of the JV’s chief executive officer and chief financial officer and
subject to the approval by both parties, which approval shall not be
unreasonably withheld, including based on an understanding that such dividends
should cover taxes payable by the parties in connection with the JV.
 
All dividends and distributions will be made pro rata to the parties in
proportion to their respective equity interests.
 
Insurance
The JV will maintain general liability insurance coverage in such amounts and
against such risks as may be appropriate for companies in the businesses
conducted by the JV.  The scope and amount of such coverage must be approved by
both parties’ representatives on the Board of Directors.
 
Unless otherwise agreed by the parties, the JV will maintain directors and
officers liability insurance for the benefit of its directors and officers.
 
Restrictions on Transfer
Except as may be permitted as the result of a material breach by the other party
or termination of the JV, neither party may transfer its interest in the JV
without the prior written consent of the other party, and in any event neither
party may transfer its interest in the JV to any person that would result in the
breach of the non-competition provisions of the JV agreements.
 
In the event that a party is permitted by other provisions of the JV agreements
to divest its interest in the JV, such party (the “Selling Party”) shall first
offer such interest to the other party (the “Non-Selling Party”) and the parties
shall engage in exclusive good faith negotiations for a period of not less than
60 days concerning the terms of the purchase of such interest.  If the parties
do not reach agreement within such period, the Selling Party may sell its
interest in the JV to a third party (provided that ownership by such transferee
would not result in a breach of the non-competition provisions of the JV
agreements) on terms that are no less favorable to the Selling Party than the
terms on which the Selling Party offered to sell its interest to the Non-Selling
Party.
 
In the event the Selling Party agrees to sell its interest to a third party, the
Non-Selling Party shall have the right to require the third party to also
purchase the Non-Selling Party’s interest in the JV on the same terms and
conditions as the Selling Party sells its interest in the JV to such third
party.  Unless the Non-Selling Party also sells its entire interest in the JV to
such third party, the acquiring person shall enter into an assumption agreement
in form and substance satisfactory to the Non-Selling Party assuming
 
 



 
 

--------------------------------------------------------------------------------

13 





 
all of the obligations of the Selling Party under the JV agreements arising from
and after the date of such purchase and joining such person as a party to the JV
agreements.  No such transfer will relieve the Selling Party from any liability
or obligation under the JV agreements.
 
In the event any other provision of the JV agreements gives a party (the
“Initiating Party”) the right to require the entire JV to be sold, such party
shall be entitled to require the other party to sell its interest in the JV to a
third party on the same terms and conditions as the Initiating Party sells its
interest in the JV to such third party.
 
In the event the JV Entity consummates an initial public offering, the foregoing
restrictions on transfer (other than restrictions on transfers to persons that
would result in a violation of the non-competition provisions if such person,
together with its affiliates, would own more than10% of the outstanding shares
of the JV Entity) shall terminate.  However, each party shall, if requested by
the managing underwriter of such public offering, agree with such managing
underwriter not to sell or otherwise transfer any of its shares in the JV Entity
for a period of up to 180 days (as requested by the managing underwriter)
following the effective date of such initial public offering (or, if applicable,
the effective date of a registration statement with respect to such public
offering).
 
Material Breach / Termination
In the event of a material breach of the JV agreements by a party (including a
breach of the non-competition provisions of the JV agreements) that is not cured
within a reasonable period of time (to be specified in the definitive
agreements) after written notice of such material breach or the insolvency or
bankruptcy of the other party, the non-breaching or the non-insolvent or
non-bankrupt party shall have, in addition to such other rights and remedies as
it may have under applicable law or by contract, the right to transfer its
shares in the JV Entity free of any contractual restrictions set forth in the JV
agreements.
 
Access to Information
Each party (and its agents and representatives) will have the right to inspect
the books and records of the JV at reasonable times and intervals.  Each party’s
representatives on the Board of Directors shall, subject to appropriate
obligations of confidentiality, be entitled to share information received by him
or her as a director with the party that designated him or her as a director.
 



 
 

--------------------------------------------------------------------------------

14 




Financial and Tax Reporting
 
The JV will provide the parties with such audited and unaudited financial
statements as the parties may need for their own management and financial
reporting purposes, including for any public offering of securities under any
applicable securities laws and will provide such tax and other information as
the parties may require for their respective tax purposes.
 
The JV will provide the parties with such other financial reports, including
monthly management reports, as may be agreed by the parties from time to time.
 
Confidentiality
Each party will agree to keep confidential information of the JV and the other
party confidential in accordance with the terms of mutually satisfactory
confidentiality provisions.
 
Indemnification
Except for such known liabilities taken into account in determining the working
capital of the contributed subsidiaries or for purposes of valuing the parties’
respective contributions, each party will be responsible for liabilities of its
contributed subsidiaries arising out of activities conducted prior to the
formation of the JV.
 
All other liabilities arising out of the operation of the JV (other than
liabilities resulting from breach of the JV agreements) will be the
responsibility of the JV.
 
Arbitration
Any dispute, controversy or claim arising out of or relating to the JV
agreements or the JV or the breach, termination or invalidity of any such
agreement shall be settled by binding arbitration in Hong Kong at the Hong Kong
International Arbitration Centre under the UNCITRAL Model Law for international
arbitrations and the UNCITRAL Arbitration Rules in force when the notice of
arbitration is submitted or such other arbitration rules as the parties may
agree.
 
Unless otherwise agreed by the parties there will be 3 arbitrators, one selected
by each party and a third selected by the other 2 arbitrators.  Each arbitrator
shall be independent of the parties.
 
The arbitration shall be conducted in English (or, if the parties agree, both
English and Chinese).
 



 
 

--------------------------------------------------------------------------------

15 




Management Incentive Bonus
 
Persons who will serve the JV, one group designated prior to closing by Chindex
and another designated prior to closing by Fosun, at the election of such
respective party, shall receive from the JV (effective upon closing) grants of
phantom or actual equity interests in the JV, which interests shall vest (i)
only upon an initial public offering of the JV or any successor (which shall
include a listing of interests of the JV on the Hong Kong, Shanghai or similar
Stock Exchange, any U.S. national securities exchange or any similar listing); a
merger, consolidation, stock sale or similar transaction resulting in a change
in control; or a sale of substantially all of the assets of the JV and (ii)
provided that such person was employed by or provided services to the JV at
least one year prior to the first closing of such offering or sale event. The
grants will be payable in the form of restricted stock or cash as agreed by the
parties in advance.
 







 
 

